 In the Matterof GENERAL.MOTORSCORPORATION,AND DELCO-REMYCORPORATIONandINTERNATIONALUNIONUNITEDAUTOMOBILEWORKERS OFAMERICA, LOCALNo.146Case No. C-681.-Decided August 3, 1939AutomobileParts and Electrical Egtripnaent 3Lannfacfnri.ng Industry-Cona-pany-DominatedUnion:dominationof, supportof, and interferencewith, for-mation and administration,before effective date of Act :changes in administra-tion aftereffective date of Act ; incorporation ; domination of, support of, andinterference with, administrationcontinued-Interference, Restraint,and Coer-cion:use oflabor espionage service andspies;distributionto employees ofstatementshowing hostility toward outsideunion,moulding public opinionagainst that union,and interferingwithrights of employees guaranteed in Act ;assistance and encouragement of Citizens League, charges of, dismissed;respon-sibility,of Company of eviction of outside-union eulplgyees from plant,while atwork by otheremployees:(1) incitationand encouragement given evictors byprinted statementof Companydistributed to employees,by Company's tolerationof making and carrying of dangerous weaponsin plant byemployees and fore-men, by Company's condonation of mass exodus of employees from plant duringworking hoursfor purposeof preventingarrival of outside-union organizers incity, andby foremen's participationin, approval of, andsympathywith, evic-tions;(2) Company's failure to fulfillduty reasonablyto safeguard employees inplant; evictionscontinueonly so long as companyofficials fail to take reasonablesteps, such as dischargesor threatsof discharge,to preventthem ; threats, orimpositions,of penaltieswhen resorted to by companyofficialsdo not provokeriots, but instantly terminateevictions-Company-DominatedUnion:reorgani-zation insufficient to free union from company domination,where name, cor-porate charter,and majority of officers are unchanged,and wherepurpose ofreorganization reveals it is consequence of, and an,attempt to effectuate,immedi-ately preceding intense anti-outside union activityofCompany-Agreements:preceding filing of charges,between Companyand complainingunion, to whichBoard nota party, for settlementof unfair labor practices;8 (2) charges notincluded therein ; no effect on power of union to file, or ofBoard to accept,charges ; refusal to exercise discretion to dismiss complaint because ofprivateagreements;issuanceof Board ordernecessaryto preventcontinuance of com-pany-dominated union andto removeeffects andprevent recurrence of otherunfair labor practices-Remedy: Companyorderedto furnish employeesreason-able protection in plant againstthreats orassaultsdirectedat union membershipor activity,and to forbidsuch threatsand assaults and also carrying or makingof dangerous weapons inplant ; company-dominated union ordered disestablishedas agencyfor collectivebargaining.Mr. Colonel C. SawyerandMr. Lester M. Levin,for the Board.Mr. Ernest S. BallardandMr. Merrill Shepard,of Chicago, Ill.,Mr.Wade H. Free,of Anderson, Ind., andMr. Denton Jolly,ofDetroit, Mich., for the respondent.14 N. L.R. B., No. 8.113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Earl Heaton,of Anderson, Ind., andDavidowc6Davidson, byMr. Larry S. Davidoty,of Detroit, Mich., for the United.Mr. Clarence O. Davisson,of Anderson, Ind., for the Association..Mr. Robert Kramer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion United Automobile Workers of America, Local No. 146, hereincalled the United, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Eleventh Region (In-dianapolis, Indiana), issued its complaint, dated February 8, 1938,.against General Motors Corporation, Detroit, Michigan, and Delco-Remy Corporation, Anderson, Indiana, herein collectively calledthe respondents, alleging that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of a hearing to be heldon February 21, 1938, at Anderson, Indiana, were duly served uponthe respondents, the United, and Delco-Remy Employees' Associa-tion, Inc., Local No. 1, National Independent Unions of America,.Inc., herein called the Association.On February 12, 1938, the Re-gional Director ordered that the Association, pursuant to its motion,dated February 10, 1938, be permitted to intervene in this proceeding.In respect of the unfair labor practices, the complaint alleged insubstance (1) that in 1933 the respondents initiated, formed, andsponsored a labor organization of their employees known as Delco-Remy Employees' Association and thereafter dominated, interferedwith, and contributed support to its administration; (2) that on orabout January 4, 1937, the respondents locked out all their employees.at their Delco-Remy plant and refused to reemploy them until onor about January 16, 1937, in order to prevent these employees frombecoming or remaining members of the United and engaging in con-certed activities for the purpose of collective bargaining and othermutual aid and protection; (3) that the respondents interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act by the above and various otheracts, such as : hiring labor spies to keep under surveillance the meetings GENERAL MOTORS CORPORATION115of the members of the United in their employ; permitting and en-couraging, during January and February 1937, employees who weremembers of the Association to evict from the Delco-Remy plant em-ployees who were members of 'the United; permitting and assistingin the manufacture of blackjacks and other weapons in the Delco-Remy plant during working hours for the purpose of intimidatingand injuring employees who were members of the United; and en-couraging and assisting the Citizens League for Industrial Securityof Anderson in attempts to force employees at the Delco-Remy plantto withdraw from membership in the United and in attempts toencourage mob violence and bodily harm against the duly designatedrepresentatives of the United in Anderson, Indiana.The respondents filed a motion, dated February 17, 1938, to dismissthe complaint on the grounds: (1) that the Board was without powerto accept the amended charges and to issue the complaint becauseInternationalUnionUnitedAutomobileWorkers of America,'through its duly authorized officers, had entered into a series ofwritten agreements with the respondents between February 11 andJune 4, 1937, tinder the terms of which the International Union hadagreed not to present to the Board the charges on which the complaintisbased; (2) that the Board should, in its discretion, dismiss thecomplaint because the agreements between the respondents and theInternationalUnion were the result of collective bargaining, andtherefore, by accepting the charges filed by the United contrary tothe terms of these agreements, the Board was obstructing instead offostering the process of collective bargaining which the Act is de-.signed to protect.The respondents filed a supplemental motion todismiss, dated February 20, 1938, alleging that the Board was withoutauthority to prosecute this proceeding, because the amended chargesfiled with the Board were a nullity, inasmuch as the United, as aresult of these agreements between the International Union and therespondents, lacked the authority under its charter and the constitu-tion and bylaws of the International Union to file the amendedcharges on which the Board's complaint is based.The respondentsfiled an answer, dated February 17, 1938, stating as defenses thegrounds on which the motion and supplemental motion to dismisswere based, and denying that the respondents were engaged in inter-state commerce within the meaning of the Act and that they hadengaged in the alleged unfair labor practices.The answer statedaffirmatively that on November 30, 1936, Delco-Remy Corporation1Hereinafter referred to as the International Union to distinguish it from Local No. 146,InternationalUnion United Automobile Workers of America, herein referred to as theUnited. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad surrendered its charter and had been dissolved, General MotorsCorporation thereupon acquiring all the assets and assuming all theliabilities ofDelco-Remy Corporation; that the Delco-Remy planthad been shut down from January 4 to 18, 1937,, solely because of thedecrease in orders for products received by it from other plants ofthe respondents which then were closed by sit-down strikes; that in.1933 the respondents aided in certain specified ways the formationof the Association among their employees, and thereafter contributedcertain specified support to the Association until the passage of theAct on July 5, 1935; that between July 5, 1935, and February 1937,the respondents largely ceased to contribute this support to the Asso-ciation; and that since February 1937, the respondents had not con-tributed any support to the Association.The Association filed an answer, dated February 5, 1938, denyingthat the respondents had initiated, formed, or sponsored it but ad-mitting that the respondents in 1933 had aided and assisted in itsformation.The answer stated affirmatively that after the passageof the Act the Association had incorporated and thus become' anorganization' separate and distinct from that formed, in .1933. . Theanswer denied that the respondents had in any way dominated, inter-fered with, or contributed support to the administration of the Asso-ciation after its incorporation and stated that any acts committedby members of the Association against members of the Unitedwere done independently of the respondents.The answer furtherstated that the Association had as members a majority-over 7,000-.of the employees of the respondents at the Delco-Remy plant and onJune 17, 1937, had filed with the Regional Director a petition request-ing an investigation and certification of representatives of employeesat the Delco-Remy. plant. pursuant-.to Section 9 (c) of the Act.Pursuant to the notice, a hearing was held at Anderson, Indiana,from February 21 to March 17, 1938, before George Bokat, dulydesignated as Trial Examiner by the Board.The Board, the re-spondents, the United, and the Association were represented by. ounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all the parties.At the hearing, the Trial Examiner reserved ruling on the motionand supplemental motion to dismiss the complaint filed on February17 and February 20 by the respondents. In his Intermediate Report,the Trial Examiner denied these motions.For reasons hereinafterset forth,2 the rulings are hereby affirmed.During the hearing theE, infra. GENERAL MOTORS CORPORATION117respondents moved to dismiss the entire complaint on the ground thatthe Board had failed to prove the allegations contained therein.TheTrial Examiner denied this motion.The ruling is hereby affirmed.The respondents also moved to dismiss the allegations of the com-plaint in regard to the lock-out of the respondent's employeesfrom January 4 to 16, 1937, on the ground that the Board hadfailed to prove these allegations.Counsel for the Board joined inthis motion, which was granted by the Trial Examiner.The rulingis hereby affirmed.The Association moved to dismiss the complaintin so far as it alleged that the respondents had dominated, inter-fered with, or contributed support to the administration of the Asso-ciation, on the ground that the evidence adduced by the Board failedto sustain such allegations.The Trial Examiner denied this motion.The ruling is hereby affirmed.Counsel for the Board moved to dis-miss the complaint in so far as it referred to Delco-Remy Corporationas a respondent, on the ground that Delco-Remy Corporation waslegally dissolved in 1936.The Trial Examiner granted this motion.The ruling is hereby affirmed.3During the course of the hearingthe Trial Examiner made a number-of rulings on other motions andon objections to the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On May 26, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the respondent, the United, andtheAssociation, finding that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8 (1) and (2) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist from its unfair laborpractices and that it withdraw all recognition from the Associationas a representative of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, and other conditions of employment,and completely disestablish the Association as such representative.Thereafter the respondent and the Association filed exceptions tothe Intermediate Report and to various rulings of the Trial Exam-iner.The respondent also filed a brief in support of its exceptions.On September 29, 1938, pursuant to notice duly served upon all theparties, oral argument on the exceptions and the record was hadbefore the Board in Washington, D. C., by the respondent, the United,and the Association.The Board has reviewed all the exceptions tothe Intermediate Report and to the rulings of the Trial Examiner andsHereinafter GeneralMotors Corporationis referred to as the respondent. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinds them to be without merit, except as they are consistent with thefindings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, General Motors Corporation, is a corporationorganized in 1916 under the laws of Delaware. Its principal officeand place of business is at Detroit, Michigan. It is engaged in themanufacture, distribution, sale, and financing of automobiles, trucks,tractors, diesel locomotives, household electric refrigerators, heatingand air-conditioning systems, electric light and power plants, and elec-tricmotors.It operates plants at Detroit, Lansing, Pontiac, Flint,and Saginaw, Michigan; Dayton, Cleveland, and Warren, Ohio;Rochester and Lockport, New York; Newark, New Jersey; Bristol,Connecticut; La Grange, Illinois; and Indianapolis, Kokomo, andAnderson, Indiana.At Anderson, it has two plants-the GuideLamp Division and the Delco-Remy Division.These plants are lo-cated in different parts of this city and are operated as separate units,each having its own manager who is responsible only to the officers ofthe respondent at its main office in Detroit.The principal raw materials used at the Delco-Remy plant aresteel, copper, brass, molding and insulating materials, die castings,bendix pinions, ball bearings, lacquers, paints, coal, and shippingcontainers.In 1937, the total value of the raw materials used at thisplant was $18,252,000.The total value of the raw materials shippedto this plant during 1937 from points outside the State of Indianawas $17,029,000.The chief operations performed at the Delco-Remyplant are molding, machining, plating, painting, stamping, assem-bling, heat. treating, and welding in the manufacture of automaticand manual choke controls, coils with ignition locks, electric gen-erators, horns, ignition systems, locking devices, spark advance con-trols, electric starters and controls, switches, throttle controls, volt-age regulators, wiring harnesses, and pistons for diesel engines.Theaverage time for processing the raw materials at this plant is 15days.In 1937 the total value of the finished products of the Delco-Remy plant was $29,236,000.Ninety-seven per cent of these productswere shipped outside the State of Indiana to other divisions of therespondent and to customers.None of these products were furtherprocessed after leaving the Delco-Remy plant, most of them beingused in the assembly of finished automobiles and other manufacturedproductswhich thereafter were shipped throughout the UnitedStates and to foreign countries. GENERAL MOTORS CORPORATION-119From 1926 to 1934 the previously described operations at theDelco-Remy plant were carried on by Delco-Remy Corporation, a.Delaware corporation which was a wholly owned subsidiary of Gen-eralMotors Corporation.On January 1, 1934, General Motors Cor-poration acquired all the assets of the Delco-Remy Corporation; onNovember 16, 1936, all the receivables and book accounts of Delco-Remy Corporation were transferred to General Motors Corporation;and on November 30, 1936, Delco-Remy Corporation surrendered itscharter and was dissolved.4In 1937 the annual pay roll at the Delco-Remy plant amounted to$13,824,000.In January 1937, there were 8,012 hourly rate factoryemployees at this plant. In addition, the respondent employs about3,000 persons at the Guide Lamp plant.' Thus, in Anderson-a cityof 40,000 inhabitants-over 11,000 are employees of the respondent.The close relationship between the operations of the respondent and'the economic welfare of Anderson is patent.Since ' 1929, Frederick C. Kroeger has been thegeneralmanagerof the Delco-Remy plant.Ollie Badgley is the assistant manager.The Delco-Remy plant covers 40 acres and in January 1937 consistedof six individual. plants-numbered 1, 2, 4, 5, 6, and 8-each housedin a separate building.All six buildings are adjacent.Each. plantisunder the control of a superintendent and an assistant superin-tendent, who are directly responsible to Kroeger and Badgley. Inplant 1 only-the largest of the six plants-there are three super-visors, each of whom has charge of several of the sixteen depart-ments in this plant.All the plants are divided into departments,each of which is under a foreman who has the power of initiatingdischarges and discipline.Usually, there is an assistant foremanin each department, and also a group leader. The group leaders aregeneral utility workmen who assist the foreman in keeping constantthe production, output.The Delco-Remy plant is completely surrounded by walls andfences.The only entrances or exits are gates which are constantlyguarded 'by uniformed plant police.Leland Kaufman is the chiefof the plant police, of whom there were 57 in January 1937.II.THE ORGANIZATIONS INVOLVEDInternationalUnion United AutomobileWorkers of America,Local No. 146, which filed the charges upon which the complaint isbased, is a labor organization.During the period involved in thisproceeding, it was affiliated with the.Committee for Industrial Or-4Hereinafter,whenever used in connection with events occurring before November 30,1936, respondent refers to De1co-Remy Corporation;whenever used in connection withevents occurring after November 30, 1936, respondent refers to General Motors Corporation.190935-40-vol. 14-9 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization.It admits to membership employees of the respondent atthe Delco-Remy plant.Delco-Remy Employees' Association, Inc., is a labor 'Organization,incorporated under the laws of the State of Indiana in 1936. InAugust 1937, it affiliated with National Independent Unions of Amer-ica, Inc., an organization incorporated under the laws of the State ofIndiana in July 1937.The Association admits to membership non-supervisory employees of the respondent at the Delco-Remy plantonly.III.THE UNFAIR LABOR 7'RACTICESA. The formation and administration of the Association prior toJanuary 1, 19371.The history of the Association prior to the effective date of the ActAlthough the Act applies only to practices occurring on or afterJuly 5, 1935, in cases where such practices have their origins in eventsprior to that date,knowledge of that background of events may .bevital to a proper evaluation of the present practices.Consequieiltly,in this and other parts of the findings of fact reference will be madeto events prior to July 5, 1935, wherever it is necessary for thispurpose.5In 1933, shortly after the passage of the National Industrial Recov-ery Act, Charles Gross, a supervisor of maintenance,during workinghours told Guy Lennen,an employee in plant 1, that Lennen hadbeen appointed a temporary employee representative and orderedhim to attend a meeting to be held in the plant during working hours.Gross asked Lennen for the names of other workers suitable for, thispurpose, and at Lennen's suggestion appointed.two other employees,Otho Elliott and Calvin Meredith,to similar posts and ordered themto attend this meeting.About fifteen temporary representatives at-tended.Gross addressed the group and advised them to organize,explaining the nature of the proposed Association.A few days laterat another meeting held in the plant during working hours an em-ployee Childers,was elected chairman.Shortly thereafter Childerscalled a meeting of about 80 temporary representatives in the plantduring working hours.Badgley, Albert Gilgour, superintendent ofplant1,WilburHulse, assistant superintendent of plant 1, EverettVinson,a supervisor,and George Coburn, head of the personnel andemployment department of the entire Delco-Remy plant, were present.BPennsylvaniaGreyhound Lines,Inc.,Greyhound Management Company, CorporationsandLocal DivisionNo. 1063 ofthe Amalgamated Associationof Street, ElectricRailway.andMotor Coach Employeesof America, 1 N. L.R. B. 1, order enforced,National Labor Rela-tions Board v. Pennsylvania GreyhoundLines Inc.and Greyhound Managements Company,303 U. S. 261 (1938). GENERAL MOTORSCORPORATION121Coburn asked the representatives to tell him of any complaints theyhad concerningthe workingconditions in the plant.About 6 weekslater the first elections for permanent officers were held.Lloyd A. Breese, an employee in plant 2, was called over to the deskof his foreman,Verle Linville, theday of theelections.Linvilleasked Breese why he had not voted,and when Breese said that he didnot "believe in it," told him: "I think you ought to take an active partin it; it means as much to you as it does'to us; I think you have thewrong attitude."Breese voted.Warren S. Pickett and Wilbur L. McCartney,as well as all except2 of the 16 employees in their department in plant 5, refrained fromvoting the day the election was held.McCartney and most of the16 employees in this department were members of a Federal LaborUnion, affiliatedwith theAmerican Federation of Labor,which wasbeginning to organize the employees at the Delco-Remy plant.Thefollowing day, Pickett was requested to cast a ballot by his foreman,Edgar Richardson.When he refused,Richardson sent him to B. A.Dollens, superintendent of plant 5,who told him : "It [voting] isvoluntary,but I have had to let some go out there,and I may haveto let some others go."Pickett immediately voted.Foreman Rich-ardson next told McCartney : "The Company tells me to tell you ifyou don't want to cooperate they will get somebody that will.Thereis just two of you that hasn't voted,you and Pickett.Pickett is inthe office now talking to B. A. [Dollens].I don'twant to have tosend you up there."McCartney then voted.Charles Kade, also amember of the Federal Union, refused to serve when elected to anAssociation office.He was immediately laid off for a week,and whenhe attempted to return to work before the expiration of his lay-off,he was permanently discharged.Roscoe Hutton,another FederalUnion member, was also discharged at this time.Shortly thereafter,the Federal Union at the Delco-Remy plant became extinct.Supervisor Gross frankly told Lennen,"Under this N. R. A., weare going to have to organize, and if we don't organize,someone willorganize us." In fact,the respondent'sanswer states that the "re-spondent admits that in August 1933, its predecessor in interest,Delco-Remy Corporation,submitted tothe employees at said Delco-Remy plant a proposal for the formation of Delco-Remy Employees'Association ... Said plan was thereupon adopted by the employeesof said Delco-Remy plant by participating in the first elections atwhich councilmen were elected under said plan."The Association'sanswer also admits that "the respondentsdid aid andassist saidorganization[the Association]in its formation."The Association consisted of six councils,one for each plant, com-posed of one councilman for every 200 employees.These councils 122DECISIONS, OF NATIONAL LABOR RELATIONS BOARDelected their own chairmen and other officers.The chairmen of thesix plant councils composed the general council, which in turn electedits own chairman and officers.The councils were the governing bodyof the Association, carried on all its business, and conducted all itsnegotiations with the respondent.Each department also had a rep-resentative whose duty it was to present employee grievances to thecouncils.The representatives and the plant councilmen were electedannually.Only non-supervisory employees at the Delco-Remy plantcould vote or hold office.The elections were held on company property during workinghours without any loss of pay to the voters, and the respondent paidall the expenses of the elections in 1933 and 1934. Indeed, the re-spondent paid all the expenses of the Association, such as those in-.curred in printing its Articles in 1934, inasmuch as the Associationhad no dues or money of its own.Aside from voting at the annualelections or holding an office, there were no iudicia of Associationmembership.Membership applications or cards were unknown. Thecouncilsmet and transacted all business of the Association duringworking hours in the plant and the councilmen were paid their hourlywages for time thus spent.All records of the Association were keptin the plant.The totality of the respondent's support of the Asso-ciation during this period is thus summed up in the respondent'sanswer :[The respondent] gave certain support to said Association,which included printing copies of the articles of association,printing ballots and other stationery, permitting the Associationto conduct its elections on plant property, permitting the use ofplant bulletin boards, permitting the employees' plant councilsand the officers and other committees of the Association to meeton plant property for their own purposes, paying members ofthe employees' plant councils their hourly rates for time devotedto Association business, paying employees their hourly rates fortime spent in voting at Association elections, furnishing steno-graphic and clerical assistance, and furnishing copies of the plantpay roll for use as election lists.The uncontradicted evidence and the admissions of the respondentand the Association, set forth above, reveal the determination of therespondent.to institute a company-dominated organization, its thor-oughness in executing that design, and the compulsions used by it toachieve this purpose.The employees did not request or originate theAssociation and the respondent gave them no opportunity freely toindicate their approval or disapproval of it.In fact, the respondent - 'GENERAL MOTORS CORPORATION123by discharges and threats of discharge compelled the employees toparticipate in the elections, forcing them to choose between their jobsand the Association.Moreover, at its very inception, the respondentopenly used the Association as a weapon to crush an outside labororganization of its employees.And it would be difficult to conceivehow the respondent could more completely have dominated and sup-ported the Association during these first 2 years of its existence.Notonly did the respondent pay all the expenses incurred by the Associa-tion, but it also reimbursed Association' members for all the timethey spent in Association tasks, either as voters or officers. In effect,the respondent was treasurer and paymaster of the Association.Every activity of the Association-its elections and the meetings ofits councils-occurred during working hours in the plant under thewatchful eyes of the respondent's officials.6The structure of theAssociation prevented participation by "outside" representatives inits affairs and limited contact between the employee representativesand the great mass of employees to the annual elections, in contrastwith the constant relations of the representatives with the respondentwhich reimbursed them for their Association work. Finally, by forg-ing the strong links between it and the Association before the veryeyes of its employees, the respondent made clear to them and indeliblystamped upon their minds its sponsorship of the Association and itsaggressive hostility toward "outside" organizations.2.The history of the Association from July 5, 1935, untilJanuary 1, 1937The respondent and the Association contend that after the Act wentinto effect on July 5, 1935, the Association gradually became inde-pendent of the respondent. In considering this contention, it mustbe remembered that during the preceding 2 years the respondent hadso woven itself into the fabric of the Association as to make inde-pendence for the latter extremely difficult, if not impossible, toachieve, even if decisive steps were taken for that purpose.Shortly after July 5, 1935, John Dunbeck, then chairman of theAssociation's general council, and Fred Mote, a plant councilman,prepared it statement which the Association councils thereafter hadprinted and distributed to every employee in 'the Delco-Remy plant.There is no evidence that the respondent in any way suggested oraided in the preparation or distribution of this bulletin, which was'There wereeven more watchful eyes than'those of the respondent's officials, since atthis time the respondent had a labor spy in this plant,as hereinafter set forth. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDissued in the name of the Association.The bulletin quoted certainsections of the Act and then said :... we can maintain our present organization-Delco-RemyEmployees' Association-providing :1.We hold an Election on our own time .. .2.We finance our own printing of ballots, hand bills such asthese, and all other incidental expense .. .3.We serve voluntarily and without pay on Election Boards.Shortly after the issuance of this bulletin, the Association adoptedand had printed new Articles and Bylaws, which, with certain excep-tions hereinafter discussed, were virtually identical with those ineffect before July 5, 1935.The answer of the respondent alleges that after July 5, 1935, therespondent ceased to support the Association except that "it permittedthe Association to conduct its elections at the expense of the Associationand outside of working hours on plant property, permitted the plantcouncils and the general council to maintain their permanent file' ofrecords in the room on plant property in which collective bargainingmeetings were held, and paid members of the plant councils and thegeneral council their hourly rates for time used in investigating oradjusting grievances."The evidence introduced at the hearing showed that the followingchanges were made in the administration of the Association shortlyafter July 5, 1935: (1) As set forth in the Association's bulletin andthe respondent's answer, the Association elections in 1935 and 1936were held on plant property, but not during working hours; (2) theAssociation was not permitted to install bulletin boards in the plant,the respondent denying its request for this privilege in September1935; (3) as set forth in its bulletin, the Association paid all its ownexpenses, including those for its elections, but all meetings of itscouncils as well as its elections were held in the plant, where all itsrecords were kept, and, contrary to the allegation in the respondent'sanswer, the councilmen were paid their hourly wages for the entiretime spent at such meetings regardless of whether grievances werebeing investigated and adjusted or other Association business wasbeing transacted.On February 11, 1936, the plant 8 council petitioned the generalcouncil to incorporate the Association in order to protect its officersand members against possible lawsuits arising out of accidents oc-curring at Association dances or other social functions.Lennen, themember of the plant 8 council who first suggested the need for incor-poration, gave as his sole reason therefor the one set forth in thepetition, as did Charles Robertson, Jr., chairman of the council andsecretary-treasurer of the general council.Robert Barber, also a GENERAL MOTORS CORPORATION125member of the plant 8 council, testified that the real reason for thispetition was an endeavor to make the Association more permanentand independent, although he admitted that the reason advanced byLennen and Robertson was the one most discussed at this time.Whatever may have been Barber's secret reason, we are convincedby the evidence that the view of Lennen and Robertson was the one}vhich was publicly advanced for the change and which led the gen-eral council to sanction the incorporation of the Association underthe laws of the State of Indiana on April 13, 1936.In its answer, the Association contends that by reason of itsincorporation it became a new entity and that, therefore, the fore-going incidents have no relation to it.However, as we have pointedout, most of the Association officers viewed the incorporation merelyas a safeguard against individual liability for tort damages.More-over, no change other than the assumption of the corporate formappears to have taken place when the Association was incorporated.Although a board of directors was created, it admittedly never func-tioned in any manner; otherwise the officers, the Articles and Bylaws,the method' of operation, and the financial arrangements, so far asthe record discloses, remained the same. It is plain that the merefact of incorporation could not wipe out the respondent's far-reach-ing domination, interference, and support.While the Association was thus taking some steps which might beviewed as attempts-albeit feeble ones-to break away from the re-spondent's domination and support, the respondent did nothing priorto October 1936, except for its refusal in September 1935 of theAssociation's request for permission to install bulletin boards in theplant, to indicate to the Association or the employees that the re-spondent considered that the Act had caused a change in its laborpolicies.There is no evidence that the respondent, prior to December1936, announced publicly that it would not interfere with the right-of the employees to select representatives of their own choosing.Such silence was eloquent.To the employees, in view of the con-tinued existence of the Association, whose outward guise had changedbut little, it could mean only that the Association still represented thewill of the respondent.Moreover, the evidence strikingly shows thatthe respondent during this period continued to behave toward theAssociation as its offspring..McCartney, who was an Association councilman for plant 5, to-gether with an Association representative, Aubrey Unter, and Pickettand James Kaster, all fellow employees in McCartney's department,asked Foreman Richardson for a wage increase in the spring of 1936.Richardson took McCartney to see Superintendent Dollens, who toldMcCartney : "You could stop that stuff out there, petitions like that,you know when you are getting the top rate, you don't have to bring 126DECISIONSOF NATIONALLABOR RELATIONS BOARDthem in here.You talk those boys out of these grievances like that."When McCartney replied that it was his duty as plant councilmanto present grievances and that he would refer the matter to the generalcouncil, Dollens retorted : "It ain't going to plant 1 [the general coun-cil], I can tell you that, it will stop right here. I will stop it righthere."Despite this threat, McCartney had Charles Locke, chairmanof the plant 5 council, present the grievance to the general council.A few days later Dollens sent for McCartney, and with McCartney'sclock card and the grievance petition on his desk, said : "Why don'tyou quit before I have to can you?Here is this grievance that Ithought we had already settled in here.... Stewart [the assistantto Badgley who conducted all negotiations for the respondent withthe general council] wants it straightened out.There is the grievance,what are you going to do with it?"McCartney's testimony of hissubsequent conduct is a biting commentary on the helplessness of theAssociation when it did not comply with the respondent's desires :I just thought a minute, I felt, well, I have no backing, I said,"Well as far as I am concerned" I just reached over, got it [thepetition], tore it in two, threw it in the wastebasket....Q. Did you report to your men?A.Went back and told them what happened. They said,"Well there is nothing to do." I said, "What shall I do, resign?"I said, "I can't go in there and get anything."They said, "don'tdo that, no use to send anybody in there," they said, "You goahead and serve your term out, go ahead and attend the meetings,set down, talk about baseball, whatever comes up, get in yourtime, come back to work."A few days later Byron Stewart sent for both McCartney and Lockeand, after they had, at his request, told him about the grievance andits disposition, said : "You seem to be pretty intelligent and it lookslike you are kind of on the wrong track over there.You better goback over there and watch your step. I could lay you off now, but Iwon't do it, I will give you another chance.You go back over there,watch your step, forget about this."McCartney never again pre-sented a grievance to the respondent.The respondent did not rely solely upon the eyes and ears of itsown supervisory officials to keep it informed of the sentiments of theemployees and of whether the Association was functioning in accord-ance with the respondent's desires. In 1929, Kroeger, on his owninitiative, but with the consent of his superiors in Detroit, had engagedthe services of the National Metal Trades Association to furnish himwith reports from 2 to 4 times a month on plant efficiency, safetyhazards, unexpressed employee complaints, "communistic activities.either in the plant or in the community generally" and "information GENERAL MOTORS CORPORATION127as to the general feeling regarding labor organizations" in the Delco-Remy plant.Between July 1935, and January 1, 1937, an averageof $185 a month was paid by the respondent for this service. TheMetal Trades Association furnished an operative, Lorain Butterfield,who was employed in the time-keeping department at the Delco-Remy plant.Kroeger testified that Butterfield was ordered not tojoin any labor organization.Although the exact nature of the serv-ices rendered by the Metal Trades Association and operative Butter-field was not fully disclosed at'the hearing, Kroeger's testimony con-cerning the matters on which he requested the Metal Trades Asso-ciation to report to him shows that labor espionage was a part oftheir work.Kroeger discontinued this service on January 1, 1937,at the express order of the Detroit officers of the respondent, but it isadmitted that this spying on the employees continued for almost ayear and a half after the effective date of the Act.In the summer of 1936, the United began an intensive campaign toorganize the employees at the Delco-Remy and Guide Lamp plants.Thereupon the respondent indicated to its employees that its hostilityto labor organizations other than the Association was as powerful andaggressive in 1936 as in 1933.Riland Males, an employee, was elected secretary-treasurer of theplant 8 council in September 1936.That same month he joined theUnited.In December 1936, Foreman Willard James and AssistantForeman Ray Wiley sent for him, and after James had rebuked himfor cutting some wire too short, Wiley asked him if he belonged tothe United.Males admitted that he did.Wiley then asked him whyhe belonged to it after having been elected to the Association's plantcouncil, and said : "You are either going to belong to or be in theCouncil or belong to the U. A. W. A.Why don't you drop one orthe other?"Wiley and James both then told Males that he couldnot "carry water on both shoulders." If the respondent had ceasedto dominate and support the Association it admittedly would nothave been concerned whether Males belonged to any number of or-ganizations in addition to the Association.On December 16, 1936, the respondent issued the first public state-ment on its labor policies since the effective date of the Act.Thefollowing notice was placed by it on all plant bulletin boards.Delco-Remy Division,General Motors CorporationNoticeTo be sure that everyone understands the policies of the com-pany, the Management desires to state thatthere are to be no 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitations on the part of any organization for memberships on,the premises of this company.A violation of this rule willresult in the dismissal of the employee who_ solicits suchmemberships.It is the policy of this company to deal with all employeesalike, regardless of affiliation or non-affiliation.Your job does,not depend upon being a member of any organization.It must be remembered that at this time the Association had nomembership applications or cards amid had never solicited or cam-paigned for members. Consequently the first paragraph of . thisbulletin clearly could refer only to the organizational activities ofthe United.Membership in the Association, moreover, was a vagueand indefinite thing the sole indication being either voting or hold-ing an office. It is apparent, therefore, that the second paragraphrefers primarily to the United, and was not intended to disavow therespondent's domination and support of the Association.Underthese circumstances, to employees reading it, the notice was a clearrebuke and warning to the United about its activities among theworkers at the Delco-Remy plant.Late in December 1936, the respondent announced to the secretaryof the general council that all Association files must be removed fromthe plant and that in the future all council meetings must be heldioutside the plant.Such announcements came too late, however, toeffect any changes before January 1, -1937.A brief analysis of the original form of the Association and of thechanges made therein prior to January 1, 1937, shows that the re-spondent's domination, interference with, and support of, its admin-istration were complete and continued without diminution after theeffective date of the Act.Association membership was limited to non-supervisory employeesat the Delco-Remy plant and automatically terminated upon discharge.The Association's Articles state that membership "shall be voluntary,"and that members shall have certain rights, such as voting or holdingoffice.The Articles do not state how an employee could become amember.The Association, after the Act became effective, still had nodues, no fixed and certain annual income of its own ; its expenses weremet by admissions charged for social affairs sponsored by it.TheArticles of 1935 provided for the establishment of a finance committee,,but this committee apparently never functioned.The vague natureofmembership in the Association and the uncertain and varyingamount of its income rendered it helpless whenever vigorous collectiveaction was needed in dealing with the respondent.The treatment ofMcCartney by Dollens and Stewart is a specific illustration of this, GENERAL MOTORS CORPORATION129point; McCartney tore up his petition because he felt that he had no"backing."Moreover, the very representatives who were chargedwith the task of acting for the employees-were reimbursed by therespondent for the work they performed in such capacity, inasmuch asat all times prior to January 1, 1937, the respondent paid the Associa-tion officers for all time spent on Association business, although afterJuly 5, 1935, employees were no longer paid for the time spent in votingin Association elections.In addition, the respondent furnished placesfor the councils to meet and keep all the "records of the Association.Since the Articles and Bylaws contained no provisions for employeemeetings, the employees had no regular method of formulating. theviews and desires of ,the entire group.Similarly, the employee repre-sentatives had no regular method of receiving instructions from theemployees, of ascertaining their views and desires, or of impartinginformation to them.As a group, the employees came in direct con-tact with the Association only when they elected their representatives.Moreover, only Association members, and consequently only employees,were eligible for Association offices.Accordingly, no outside personor organization free from the possibility of coercion or intimidationcould represent the employees.And, it is clear that even the sincerestemployee representatives were at a hopeless disadvantage.On the oneside were management representatives possessing complete informa-tion, statistical and factual, relating to the business, able to commandthe resources of a huge and efficient organization, and fully informed ofemployee feelings by a labor-espionage service.On the other wereemployee representatives with no information other than that whichtheir working experience had given them.The assistance of outsidepersons skilled in such matters was unavailable.?Finally, althoughthe Articles and Bylaws of 1935 contained extensive provisions inregard to collective bargaining, until November 1936, these provisionswere apparently never used; the Association never had requested therespondent to enter into any sort of an agreement, oral or written, withit.On November 10, 1936, the plant 6 council, apparently because ofthe insistent demands of the three members of this council of five em-ployees who belonged to the United, requested the respondent to makea written agreement with the Association guaranteeing no reductionsin wages during 1937.No action was ever taken on this request by therespondent.,Thus the Association was imposed and foisted upon the employeesby the respondent as a means of stifling genuine collective bargain-ing, and its structure and history shows that in accordance withthe respondent's design it was incapable of serving as a genuine7 See footnote5,supra. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of employees.During the 3 years of its existence upto 1937, continued effort by the respondent had driven deeply, ifnot indestructibly, into the mind of every employee the idea thatthe Association was a company-dominated union. In fact, the re-spondent had so firmly rooted in the minds of the employees theconviction that the Association was an arm of the respondent thatthe destruction of that conviction, since it would involve the elim-ination of the continuing effects of years of constant dominationof an employees' organization and of interference with the rights ofemployees to self-organization, required scarcely less than the disso-lution of the Association itself.We find, therefore, that from July 5, 1935, until January 1, 1937,the respondent dominated, interfered with, and contributed supportto the- administration of Delco-Remy Employees' Association, Inc.,also known as Delco-Remy Employees' Association.We find that the respondent, by the acts and conduct set forth inthe preceding paragraph and by other acts and conduct occurringbetween July 5, 1935, and January 1, 1937, set forth above, includingthe use of the services of National Metal Trades Association, inter-fered with, coerced, and restrained its employees in the exercise oftheir rights to self-organization,.to form, join, or assist labor organ-izations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection, as guar-anteed in Section 7 of the Act.B. The Citizens League for Industrial Security; and the "back-to-work" movementsOn Thursday, December 31, 1936, the Delco-Reiny plant closed forthe New Year holiday, the employees being notified that it wouldreopen on Monday, January 4, 1937.The same day that the Delco-Remy plant closed, employees at the Guide Lamp plant who wereUnited members began a sit-down strike.About the same time mostof the other plants of the respondent situated throughout the UnitedStates were closed by strikes of employees who were members of theInternational Union.By Saturday, January 2, 1937, Kroeger hadreceived so many cancelations. of orders for products of the Delco-Remy plant from the other plants of the respondent which wereclosed by these strikes, that he decided to keep the Delco-Remy plantclosed indefinitely in order to take an inventory of the stock.Onthat and the following day all employees at this plant were notifiedthat "due to notices from many of our customers stopping furthershipments it is necessary to temporarily suspend operations in orderto revise schedules after an inventory has been taken."At no time GENERAL MOTORS CORPORATION131was there ever a strike of any nature at the Delco-Remy plant.Atthe Guide Lamp plant of the respondent, however, which was alsolocated in Anderson, the strikers remained in the plant until Jan-uary 16, 1937, and the strike was not ended until February 11, 1937.The Delco-Remy plant did not reopen until Monday, January 18,1937.On Tuesday, January 5, 1937, a printed statement, signed byAlfred P. Sloan, Jr., president of the respondent, was sent by mailby the respondent to every employee of the Delco-Remy plant. Thisstatement had been sent to Kroeger from his superiors in Detroitwith orders to have it printed and distributed among the employees.Kroeger wrote and signed the following statement by way of intro-duction to Sloan's remarks :I know that you, as a Delco-Remy employee, are greatly con-cerned about the general industrial situation particularly as itaffects your own employment and outlook for the future. I am,therefore, printing below a statement from Alfred P. Sloan, Jr.,President of General Motors Corporation, which points out theissues involved and declares the Corporation's stand on theseissues.I believe you will recognize the logic of Mr. Sloan's state-ments and the definite position the Corporation is taking.Sloan pointed out that although there had never been a. greaterdemand for the respondent's products, several of the respondent'splants had been forced to close down, and then said:Yet under these conditions you are being forced out of yourjobs by sit-down strikes, by wide-spread intimidation, and byshortage of materials produced by similar tactics in many alliedindustries.Your employment and wages and the welfare ofyour families are being endangered by actions beyond your con-trol and that of your company. The same ruthless tactics arethreatening the general recovery of business .You are being told you had better join a union.You arebeing told that to bargain collectively you must be a member ofa labor organization.You are being told that the. automobileindustry is to be run as a closed shop.You are being told thatif you do not join now it will be impossible for you to work inany automobile plant when the union wins . . .I want to say to you most frankly that this is positively notso.Do not be misled.Have no fear that any union or labordictator will dominate the plants of General Motors CorporationNo General Motors worker need join any organization to get ajob or to keep a job . . .Neither is it necessary for you to join any organization inorder to bargain collectively.General Motors is pledged to col- 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining on the basis of absolute and uninfluenced free-dom of choice,on.the part.of any worker. to join.any organizationwithout coercion, restraint or intimidation .. .I mention all this because efforts are being made, in variousways, to make you as well as the public believe that GeneralMotors refuses to bargain collectively with its workers and exer-cises discrimination against men who elect to join one organiza-tion or another.Nothing could be further from the truth.... [The] real issue is perfectly clear and here it is:Will a labor organization run the plants of General MotorsCorporation or will the Management continue to do so?On thisissue depends the question as to whether you have to havea union card to hold a job, or whether your job will depend inthe future, as it has in the past, upon your own individual merit.In other words, will you pay to a private group of labor dic-tators for the privilege of working, or will you have the rightto work as you desire.Wages, working conditions, honest col-lective bargaining have little, if anything, to do with the under-lying situation.They are simply a smoke screen to cover -thereal objective.Sloan then summarized the respondent's position, stating in part :1.General Motors will not recognize any union as the sole bar-gaining agent for its workers, to the exclusion of all others.General Motors will continue to recognize, for the purpose ofcollective bargaining, the representatives of its workers, whetherunion or non-union.2.Work in General Motors plants will continue to depend onthe ability and efficiency of the worker-not on the membershipor non-membership in any labor organization whatsoever.Thismeans that you do not have to pay tribute to anyone for the rightto work . . .And, let me add, that General Motors will continue to keep itsplants going just as long as we are able to obtain the essentialmaterials from other plants on which we are dependent in orderto build our various products. I realize what the situation meansto you. It has been brought about through no lack of effort onthe part of the management of General Motors Corporation tomake the business a good one . . . for the workers . . .On Friday, January 8, 1937, a meeting of 300 businessmen was heldat the Y. M. C. A., and the Citizens League for Industrial Securitywas organized.Homer Lambert, a local real-estate operator, waselected chairman and given complete power to formulate and carryout all future activities of the-League.That very evening and also GENERAL MOTORS CORPORATION133on the, following Sunday afternoon, January 10, 1937, Lambert spokeever a local radio station and stated that'in Anderson 11,000 of 12,000employees of the respondent desired to return to work and did notwish to be forced to join an organization under alien leadership; andthat consequently in Anderson a very small minority of employeeswere keeping all employees of the respondent from returning to work.Lambert requested his listeners to show their support of the majorityof employees who desired to return to work by joining the League.Over 17,000 people joined the League.Membership in the Leagueinvolved no fees and apparently no duty other than approval of theLeague's purposes.George T. Hitz, secretary of the League, testifiedthat the League's purpose was "to get the people back to work" andto adjust strikes; James R. Day, treasurer of the League, testified thatits aim was "to create public sentiment and get it so that the peoplecould go back to work," because of the general belief, expressed inLambert's radio speeches, that a minority of employees were keepingall employees from returning to work.Lambert testified that theLeague was definitely opposed to sit-down strikes and to the Unitedwhich the League considered responsible for the sit-down strikes.The chief activities-of the League.were Lambert's two radio speeches,a full-page advertisement in the local newspaper on January 10, 1937,repeating some of. the statements made in the radio speeches, an un-.accepted offer of aid to the mayor of Anderson during the subsequentriots, and a request to the Governor for the protection of the Statemilitia.The expenses of the League were met by voluntary contribu-tions from local businessmen.Both Lambert and Kroeger denied thatthe League ever contacted the respondent or received financial aidfrom it.Kroeger testified that he knew of the League's activity butthat neither he nor any other officer of the respondent belonged to,aided, or encouraged it.Throughout this proceeding, the respondent has taken the posi-tion that the events occurring in Anderson subsequent to January 5,1937, were the result of the actions of the enraged Delco-Remy em-ployees and citizens of Anderson, that it was not responsible fortheir actions, and that it was not obligated and was powerless to pre-vent such occurrences.Unquestionably the respondent was wellaware of the dependence of Anderson's economic welfare uponthe operation of its plants. It knew that the closing of the GuideLamp and Delco-Remy plants had alarmed the entire community.Because of the shut-down of the Delco-Remy plant, the sit-downstrike at the Guide Lamp plant, and the strikes at the respondent's;other plants, Anderson seethed with rumors and excitement.Thegeneral feeling in Anderson was that the Delco-Remy plant was.closed because. the respondent feared a sit-down strike at it by the 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited if it were opened, rather than because customers had can-celed orders, as the respondent's official notices stated.There wereother reports that the respondent was moving its plants elsewhereand that strikers from Michigan were marching on the city.Bymeans of Sloan's statement the respondent made clear to all thevitally concerned citizens of Anderson its deep-seated hostility to-ward the United, thereby moulding public opinion in Andersonagainst the United. In fact, Sloan's bulletin contained statementsthat were plainly designed, and could not fail, to arouse hostilitytoward the United in the minds of many of the respondent's em-ployees and the other citizens of Anderson.The claim that a smallminority of the employees were preventing all the employees fromworking, which was stressed so much by Lambert in his speeches,was one of the central themes of Sloan's statement on January 5.Like Sloan in his statement, the League attacked and sought to dis-credit this so-called minority of employees-members of the Unitedand the International Union-who were asserted to be responsiblefor the shut-down..This January 5, 1937, bulletin clearly interfered with and re-strained the rights of the employees guaranteed in Section 7 of theAct.Such statements as that the respondent would not recognize"any union as the sole bargaining agent for its workers," and thatthe "real issue" was whether the employees would be able to workas they wished or must pay a "group of private labor dictators"-the International Union-for the- privilege of working, constitutedinterference and restraint in violation of the Act.We find that therespondent by issuing this statement of Kroeger and Sloan, datedJanuary 5, 1937, interfered with, coerced, and restrained its em-ployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain .collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the Act.The record, however, shows no connection between the respondentand the League other than the relationship, pointed out above, be-tween Sloan's written statement to the employees and the League'ssubsequent formation and activities.We are, therefore, of the opin-ion that the evidence does not support the allegation of the com-plaint that the respondent encouraged and assisted the League.Wewill, therefore, dismiss this allegation of the complaint.On January 5, 1937, the very day that Sloan's statement was mailedto every Delco-Remy employee, so-called "loyal" employees began to^organize two "back-to-work" movements.Because of the belief that.the respondent had shut down the Delco-Remy plant for fear of a sit- GENERAL MOTORS CORPORATION135down strike, one purpose, apparently the principal one, of these move-ments was to prove to the respondent that inasmuch as the employeesdesired only to return to work, there was no danger of a sit-downstrike.One group was organized as a result of conversations betweenJahn Dunbeck, general chairman of the Association in 1934-1935, andFred Morsches, a stock chaser in the plant who was well known amongthe employees because his work took him into all parts of the plant.Morsches suggested that each Delco-Remy employee be requested tosign a card stating his desire to return to work.Morsches obtainedoffice space and equipment for the group free of charge from a personalfriend, and a house-to-house canvass of all the employees was begun bya large force of volunteer workers, including Jesse Shelton, chairmanof the Association's general council, Robert Barber, secretary-treas-urer of the general council, Newton Wombold, chairman of the Asso-ciation's election committee, FredMote and Jordan Bronnenberg,members of the general council, and John Owens, Dick Shaw, GuyMartz, Rex Hurst, and George Graham, all Association plant council-men.The expenses of the movement were met by voluntary contribu-tions from these and other workers..Independently of Morsches' group, two Delco-Remy employees, BertEdward Carpenter and James Wright, on January 6 held a massmeeting of 300 employees, the chief purpose of which was to discoverwho were United members and who were not. On January 9,Morsches, having learned of the activities of Carpenter and Wright,arranged for them to use their group in cooperation with his in thehouse-to-house canvass of Delco-Remy employees, in return for hisagreeing to pay all their expenses.A week later the two groups con-solidated..Both Wright and Morsches testified that the respondent in no waysupported or aided them; that they never contacted the respondent;and that the 7,000 signed cards collected by the canvassers were nevershown or given the respondent, but instead were later burned byMorsches, because the Delco-Remy plant reopened before they wereprepared to take such action.C. The reopening of the Delco-Remy plant; and the "evictions"On Sunday, January 17, 1937, the respondent, having determinedto reopen the Delco-Remy plant partially the following day, sum-moned100 employees to a meeting there.Ordinarly there were 57uniformed police on duty in the plant. In view of the fact, however,that the 8,000 employees were being recalled gradually over a 2-weekperiod, the respondent, in order to avoid confusion, had decided toinstitute a system whereby each employee on entering the plant had190935-40-vol. 14-10 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDto present to a guard at the gate a pass, previously given to him-by thegate guard when he left the plant, on which his name was written.Tocarry out this pass system, 100 extra police were needed.Kaufman,chief of the plant police, testified that he asked each plant superintend-ent to submit to him a list of employees, chosen on the basis of physicalcondition, length of service, knowledge of the plant and of the em-ployees, and willingness to serve.From the 160 names on these lists,Kaufman selected 100.These men he summoned to the January 17meeting, at which he informed them that the respondent wished thereto serve as police, and gave them their instructions.These so-called:special duty guards each had an arm band and a blackjack, and forthe following 3. weeks patrolled the plant and assisted the regularuniformed guards.At the hearing, not one witness named a specialduty guard who was a United member. The absence of any Unitedmembers from the 100 employees selected for special duty casts con-siderable doubt on Kaufman's testimony as to the method of their-selection.On the other hand, Barber, secretary-treasurer of the Asso-ciation,Dunbeck, former chairman of its general council, Wombold,.chairman of its election committee, Earl Allen, secretary, and Car-penter and Wright, leaders of the one "back-to-work" group, andMorsches and Dunbeck, leaders of the other "back-to-work" movement,were all chosen for this special duty."To say the least, it is a remark-able coincidence that no United members were selected, althoughleaders of the Association and of the "back-to-work" groups were.Subsequent events showed this selection to have been extremely inju-dicious and unfortunate.The United had planned to hold a mass meeting at the CourtHouse on the evening of January 25, 1937.Wright, hearing ofthis plan, arranged with Morsches to have a similar mass meetingof "loyal" employees that same evening.At about 6 o'clock the"loyal" employees met in the Granada Theater.Wright, Carpenter,and Dick Shaw were on the stage, apparently as speakers, andDunbeck, Barber, Allen, and Morsches attended.There was muchdisorder and drinking among those present.One foreman, GaleGammon, attended.He testified that he went there out of curiosity,stayed only 3 minutes, and left immediately upon discovering thepurpose of the meeting.The men at the meeting armed themselves with clubs by breakingup the furniture and were supplied with eggs as they filed out intothe street.One group rushed over to the Court House, and anothermarched to the hall in which the United had its headquarters.Meanwhile, the United had canceled its court-house meeting; how-8Morscheswas unableto act as aspecial guard because his foreman needed him toperform his customary tasks in the plant. GENERAL MOTORS CORPORATION137ever, the mob of "loyal" employees discovered several United mem-bers at the Court -House-, and immediately`-attacked them.DickShaw led one group which thus assaulted John Moore, a Unitedmember employed at Delco-Remy.Foreman Gale Gammon, whosecuriosity had led him here as well as to the meeting at the GranadaTheater, testified that he tried to disarm a union organizer, but wasclubbed and beaten.From the Court House, the mob, led by Wright, went to the hallin which the United had its headquarters in Anderson.After thepolice had safely escorted everyone out of the hall, the mob rushedin and destroyed all the United's records.The ubiquitous Gammonwas again present, according to his testimony out of curiosity, de-spite the fact that he testified that he had been severely beaten andhad had six stitches taken in his forehead but a short time before.Gammon denied that he helped "organize the crowd ... got outin front of this crowd and yelled and waved my hands for them todo things . . . acting as leader and egging the men on," as RayStarr, ' an employee, testified, but Gammon's continual presence atevery event of the evening, .and his failure., to return home despitehis allegedly severe injuries indicate that he had more than a merespectator's or curiosity-seeker's interest in the riots and leads us tobelieve Starr's, and reject Gammon's, account of.Gammon's actionshere.ForemanWilliam Parkinson and Clyde Hilligoss, super-visor of inspection in plant 6, were present here.Kroeger, Badgley,Coburn, and Stewart, the four highest officials of the Delco-Remyplant in Anderson, were also spectators.From-the union' hal'l' t'he'mob' went to 'thethe -Guide-, Lamp - plant- andthere dispersed the United pickets.Earl Sheriff, a production super-visor at the plant, who had witnessed the union-hall rioting, was alsopresent at the Guide Lamp disturbance.A significant indication of the respondent's attitude toward theseanti-United activities is that-the sole evidence of any subsequent com-ment by an official of the respondent to an employee concerning theriots was made not to a member of the attacking group - of "loyal"employees, but to John Moore, a United member who had beenassaulted at the Court' House.Hilligoss, the morning after the dis-turbance, when he saw Moore at the plant, remarked that he "wassurprised to hear" that Moore "was mixed up in the mess last night."Furthermore, it is noteworthy that none of the mob leaders, suchasWright, who were special guards, were relieved of these dutiesby the respondent, although their action in the riots clearly demon-strated to the respondent their patent unreliability for preservingorder in the plant. 138DECISIONS OF NATIONAL LABOR ,RELATIONS BOARDThe passions and hatreds incited by the events of the evening ofJanuary 25, 1937, immediately blazed up among the employees at the.Delco-Remy plant.Beginning, the following morning, January 26,1937, and lasting through February 3, 1937, various employees, allmembers of the United, were while at their work evicted from theplant by groups of employees.According to the respondent's records,there were 91 such evictions.The leaders and participants in theevictions were the same employees who led and participated in the"back-to-work" movements and the riots of January 25.The usualprocedure was for a group of employees, ranging in size from 4 to 100,.to approach the United employees, one by one, and order them to leavethe plant and not to return until they had renounced their Unitedmembership by bringing to the mob leaders their torn up union mem-bership card as well as an affidavit stating that they had resigned fromthe United.Often the evicted employees were told that the necessaryaffidavits could be procured at the headquarters of the "back-to-work"movement, and many did obtain them there. In a few instances, theUnited members, while at work, were forced to appear before so-called"kangaroo" courts in the plant, composed of the leaders of the evictingmobs, and were given the same instructions.The respondent contends that these evictions were planned andcarried out by the employees; that it did not approve or encouragethem in any manner; that under all the circumstances it did every-thing possible to prevent and stop them, but that the plant discipline,had'so collapsed that it was helpless in the face of this concerted actionby the employees ; and that had it taken any more drastic disciplinaryaction than it did, riots, bloodshed, and serious property damage wouldhave resulted.Kroeger testified that, upon first hearing of the evic-tions on January 26, he decided that he must choose between two.methods of handling this situation: (1) the use of severe disciplinarymeasures, such. as discharges and threats of discharge: or (2) the useof diplomacy and persuasion to minimize the difficulty until thearoused emotions of the employees eventually subsided.Kroegertestified that he deliberately pursued the second method throughoutthe entire period, claiming that he did so because of his belief that.the first policy would have caused bloodshed, property destruction, and,rioting in the plant, with which, he asserted, the plant and citypolice would have been unable to cope.Consequently, although theevictors ordinarily would have been discharged or at least laid off'for several months, none of them were discharged, laid off, or, toKroeger's knowledge, even threatened with discharge or lay-off. In.fact, the evictors were not even penalized by deductions from theirpay for the time they spent away from their work evicting other-employees.In addition to avoiding bloodshed, Kroeger claimed that GENERAL MOTORS CORPORATION139his chief purpose was to keep the employees at work.Consequently,the foremen, pursuant to his orders, called at the homes of thoseevicted as soon as possible-usually the evening of the day they hadbeen forced to leave the plant-and requested them to return to work:atonce.All the evicted employees returned to work eventually,.although some of them remained away from the plant for several days,fearing further violence if they returned to work immediately.We hold the respondent responsible for the evictions for the follow-ing reasons:First, the respondent was to a large degree responsible for the for-mation and growth of this allegedly overpowering employee 'revolt.On January 5, 1937, as we have pointed out above, the respondentdistributed to all employees a statement showing its hostility towardthe United and vigorously attacking that organization.When theDelco-Remy plant reopened, the respondent by accident or designchose as special guards only non-United employees, indicating, in theabsence of any explanation from it, its continued hostility towardUnited members.On January 26, 11 evictions occurred; on January27, 10 more evictions occurred. In the light of the critical situationrevealed by these 21 evictions as well as the January 25 riots, therespondent again mailed to each employee on January 27, a signedstatement of Sloan with a short preface by Kroeger.After referringto the fact that 3 weeks had elapsed since his previous 'statement tothem on January 5, Sloan said :. .. we have honestly striven to do everything possible to de-velop negotiations with the group that has attacked us .. .During these three weeks you have in many different ways demon-strated your loyalty and satisfaction. I appreciate your con-fidence . . .Over one hundred thousand have signified theirdesire to return to work.I told you before and you yourself have always known, that'you are deprived of the right to work by a small minority whohave seized certain plants and are holding them as ransom toenforce their demands... . Now what is involved? It is this. That we should turnyou over, body and soul, for exploitation .. .Now here is where we stand :1.We propose to demonstrate that these trespassers who haveseized our plants and who have taken from you the privilege ofworking, have not the right to do so . . .5.You will not have to pay tribute for the privilege of work-'lug in a General Motors plant.Efforts have been made to make you believe that GeneralMotors is responsible for the breakdown of negotiations .. . 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou know this is not true. So why all these charges? Simplybecause we refuse to negotiate with a group that holds our plantsfor ransom without regard to law or justice, thus depriving overone hundred thousand of our peaceful and law-abiding employeesof their inherent right to work .. .The truth or falsity of Sloan's assertions does not concern us here.Even if true, his statements clearly prove that, contrary to Kroeger'stestimony, the respondent then and subsequently was not genuinelyattempting to pursue a policy of"stopping'the evictions then goingon in the Delco-Remy plant by the use of persuasion and diplomacyto calm the aroused passions of the employees who were evicting theUnited employees.The scathing attack on, and, condemnation of,the so-called "minority" of United and International Union employeeswho were engaged in sit-down strikes elsewhere was bound to kindle,not to quell, the hostility of the "loyal" employees toward the Unitedminority and to incite them to further evictions rather than to stopthese disgraceful disturbances.Moreover, in view of the fact that theleaders and participants in the "back-to-work" movements were theleaders and participants in the evictions, the appreciation and ap-proval expressed by the respondent for the activities of the employeeswho had "signified their desire to return to work" was, to say theleast,highly injudicious.By praising at this critical moment therecent activities in the "back-to-work" movements of these employees,the respondent undoubtedly, in the absence of any statement to thecontrary, encouraged the current anti-United activity-the evictions-by these same employees.Moreover, in the case of every evicted employee, the respondentdeducted from his wages a sum for the time he lost from his workbecause of his eviction.On the other hand, not a single employeelost 1 cent of pay for the time he spent evicting instead of working.Even if the respondent feared riots if it made any deductions from thewages of the evictors, its failure to forego similar deductions fromthe wages of the evicted employees, who were unable to work throughno fault of their own but rather because the respondent allegedlywas unable to protect them in its own plant, is inexplicable. Suchcontrasting treatment of the two opposing groups vividly reflected tothe employees involved, and in concrete terms of dollars and cents,the respondent's approval of the conduct of the evictors and its hos-tility toward the evicted.The testimony concerning the making and carrying of blackjacksin the plant by employees and foremen during the entire period whenthe evictions were occurring reveals the respondent's true attitudetoward the "throw outs." Some of the respondent's officials deniedever receiving reports or knowing that weapons were being made and GENERAL MOTORSCORPORATION141carried by employees in the plant.Kroeger so testified, as did DavidBurns, superintendent of plant 6,' Gilgour and Vinson, superin-tendent and supervisor of plant 1, and Bernard Vermillion, foremanof department 35 in plant 1. Their testimony is incredible in the lightof, the testimony, often given by, witnesses for the respondent or theAssociation, regarding the extensive and unconcealed making andcarrying of such weapons in the plant. Cecil Fetty, an employee indepartment 6 of plant 1, on January 28, 1937, saw almost everyone ofthe 300 employees in his department making blackjacks there, usinghose from the machines in the department for this purpose.YetRalph Schafer, a group leader in the department, testified that hesaw no one making or carrying blackjacks in the plant.The fore-man of the department, W. H. Southard, testified that he was not atwork that day. Fred Smith, an employee in department 30 of plant1,who testified for the Association, made a blackjack for himselfin the plant and saw 10 or 12 other employees in his departmentcarrying such weapons while at work.Harold Goehring, an em-ployee in department 12 of plant 1, on January 27 or 28 saw 50people, including Harry Romine, an assistant foreman of anotherdepartment, making blackjacks in department 2, adjoining his de-partment.Romine admitted that. he procured a piece of steel for ablackjack, but testified that he did not finish making his weaponbecause that very day he reported to Assistant Superintendent WilburHulse that 8 feet of hose were missing in his department and wasseverely criticized by Hulse for the loss of this hose.Hulse testifiedthat when told by Romine that the hose was missing and had prob-ably been used to make blackjacks, he told Romine that if Romine oranyone working for Romine ever made any blackjacks it would be"just too bad for him."Hulse, despite the alarming nature of thisreport from Romine in view of the evictions then occurring, neverreported the incident to Gilgour or any of his superiors.Hulse de-nied receiving any other reports of blackjack making.Virgil Thorn-berry, foreman of department 2, denied ever seeing anyone makeblackjacks in his department, although he testified that because hehad heard rumors about this practice, he issued orders forbidding it.Thornberry also stated that he passed the rack in which steel waskept a dozen times a day and would surely have noticed 50 or 75 em-ployees obtaining steel for blackjacks.The unreliability of Thorn-berry's testimony is revealed by the fact that Roy Hough, a witnessfor the respondent, who worked next to this steel rack in depart-ment 2, testified that he saw 12 men on January 27 and 28, and 60men during that week openly obtain steel from the rack and hosefrom the machines and make blackjacks.Hough never reported thesefacts to the respondent's officials, but Thornbe.rry's own testimony 142DECISIONSOF NATIONALLABOR RELATIONS BOARDproves that he must have noticed 60 employees openly making black-jacks from steel in the rack in his department; yet he neither re-ported this fact, nor the rumors he admittedly heard, to any of hissuperiors.John Dunbeck, a witness for the Association, testified that every-one he saw in plant 2 had one or two weapons, that the employeesopenly made and carried them around the plant, and that he reportedthese facts to Kaufman, chief of the plant police.Kaufman admittedhearing rumors about blackjack making; nevertheless he did not telleither Kroeger, Badgley, or any superintendent about them and ap-parently did not investigate and made little effort to stop this practice.Fred Mote, an Association witness, saw some "crude" but "effective"blackjacks carried by employees about the plant.Guy Martz, anotherAssociation witness, "learned quite a few" blackjacks were made inthe plant.Harry Scharer, a witness for the Association and an em-ployee in department 203 of plant 2, testified that he and 20 otheremployees in this department used air hose from their machines tomake blackjacks in the plant. In department 212 of plant 2, AlbertRediker, an employee, made a blackjack while at work; John Hale,an employee, saw two women employees carrying blackjacks in thisdepartment; Ralph Busby, an employee and witness for the respond-ent,made a blackjack for himself in the plant and saw many othersin this department carrying them while at work.Assistant ForemanLeland Rudrow in this department admitted that he made a black-jack in the plant for his own protection and that he had heard thatother employees were making similar weapons, but denied that anyhose was ever taken from the machines in his department to makesuch weapons.Lewark, superintendent of plant 2, on January 28was informed by Foreman George Miller that three or four pieces ofhose 6 feet in length were missing from machines in his departmentand doubtless had been used to make blackjacks.Lewark told Millerto stop this practice, but did not investigate the incident furtheror even report it to any of his superiors.Robert Barber, an Associa-tionwitness, testified that he saw "a lot" of home-made blackjackscarried by employees in the plant and that "from the material theywas made out of I would think they was made from one end of theplant to another, made out of anything that was laying loose."FloydBarnes, an employee, saw home-made blackjacks carried in the plantby employees.W. L. McCarthy, assistant superintendent of plant 6,heard rumors about the making of blackjacks in the plant, but neverinvestigated them.In oral argument before the Board the respondent contended thatthe higher supervisory officials, such as Kroeger and Gilgour, werenot informed by the foremen of the widespread making and carrying GENERAL MOTORS CORPORATION143of blackjacks because the foremen themselves were engaged in thispractice.The respondent cannot thus evade its responsibility ; suchforemen were its employees, representing its authority, and the re-spondent alone had control over them.Moreover, the absence of ac-tion by such officials as Hulse, McCarthy, Kaufman, and Lewark, whoadmittedly knew of this practice, and their failure to report it toKroeger, to investigate, to take steps to check and stop this practice,cannot thus be excused.The fact that in many instances employeestook hose from their machines in the plant for their blackjacks neces-sitated the respondent's prompt replacement of such hose in order tokeep the machines working properly, and therefore must have revealedto the respondent's officials the prevalence of blackjack making in theplant by employees.The evidence convinces us that the respondent'sofficials must have been, and were, aware of the practice and still didlittle or nothing about it.And the respondent unquestionably wouldhave immediately taken drastic steps to stop this practice, if it hadbeen sincerely attempting to pursue Kroeger's policy of diplomacy.Armed evictors would be less receptive to such a policy, and the useof weapons would lead to the very riots and bloodshed which Kroegerclaimed that he wished to avoid at almost any cost.The respondent'stoleration of the making and carrying of blackjacks shows that itsassertion that it did everything possible to calm the aroused passionsof the employees and to prevent violence is false, and that the allegedoverpowering nature of the evicting mobs resulted largely from itsown conduct.One final incident, occurring in the initial days of the evictions,must be discussed for the light it throws upon the respondent's pol-icy at this time.During the morning of January 2.8 rumors spreadabout the plant that trains were bringing C. I. O. members andorganizers to Anderson from Michigan to aid the United members.About 10 o'clock that morning, many employees left the Delco-Remyplant-300 went out one gate alone-and met these trains; afterdiscovering that the rumors were false, these men returned to theirwork about 11 o'clock that morning.None of the employees whothus were gone for an hour or more from their work in the plantwere ever disciplined or reprimanded for their unprecedented con-duct, nor did any of them ever suffer any loss of pay because of theirhour's absence.The respondent contends that it imposed no paydeductions or disciplinary measures. because it would have been im-possible to ascertain the identity of all those who met the train orhow long each had been gone from work, and because to have pe-nalized the few whose identity was known to it, and not the otherswho were equally guilty, would have been grossly unfair and conse-quently would have provoked bitterness and even riots and bloodshed. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent's officials recognized the seriousness of this incidentthe moment it occurred and realized that it undoubtedly would in-crease to even greater intensity the anti-United feeling in the plant.Thus Superintendent Lewark, upon, hearing that the employees-wereleaving their work, at once ran upstairs and told Foreman Gammon,"we would have to stop that kind of thing; that wouldn't do; thatwe were just keeping the thing hot and what we were trying todo was cool the thing down . . ." However, the respondent's offi-cials all testified that the majority of the men had left before theywere aware of their departure, and had returned before a surveycould be made to discover which employees were absent from theirwork.The Delco-Remy plant is completely surrounded by walls andfences, and all entrances and exits are watched by one or more uni-formed plant policemen.On January 28 no employee could enterthe plant without showinga pass onwhich was written his nameand clock number.Apparently, most of the employees had, leftbefore the watchmen were aware of their errand, but it is clear thatthe respondent's officials were fully aware of what had occurredbefore any of the employees had returned to the plant.Each em-ployee who left the plant to meet the train showed the gate watch-man his pass before he was permitted to reenter the plant.Therespondent could thus easily have obtainedthe namesof those whomet the train by having the watchmen record thenames shown ontheir passes; the time of their return couldalsohave been noted bythe watchmen, and the approximate hour of their departure couldhave been ascertained by a reference to the times at which the trainswere scheduled to reach Anderson.The sole excuse offered by therespondent for failing thus to secure the necessary data wasits fearthat the men might forcibly resist the watchmen.But the employ-ees who met the train, according to the testimony of the respondent'switnesses, were not armed either on leaving or reentering the plant.In fact, Lewark and Gammon testified that Lewark halted four em-ployees who were about to leave the plant and that these men, with-out any resistance, instantly obeyed Lewark's orders to return totheir work.Moreover, Wright testified that when asked by his fore-man, Perry James, if he had met the train, he readily admitted it,although he refused to name others.The foremen also testified thatthe men returned to their departments not in large armed groups, butsingly and unobtrusively.The watchmen stated that although themen passed through the gates on their return in groups, they wereunarmed, showed their passes without objection, and did not appearunruly or troublesome.Foreman Arthur Beety asserted his belief GENERAL MOTORSCORPORATION145been writing down their names, but when pressed for his reasonsfor this belief, could give none.Kaufman and one of the gate guardstestified that the returning employees might have used force to reen-ter the plant if any attempt to obtain their names had been made.But we are convinced by the evidence that there is no truth in therespondent's assertion that it could not have obtained the names ofthe employees who met the train.And we believe that the identityof these employees could have been ascertained and discipline im-posed on them, at least to the extent of deductions from their wagesand stern condemnation of their conduct by the respondent's officials,without any violence resulting.Of the 91 evictions, 61 occurred subsequent to January 28.Therespondent encouraged the anti-United feeling and disregard ofcustomary plant discipline, which spurred on the evictors, by indi-cating no disapproval and imposing no penalties when the evictorsagain gave vent to their hostility toward the United and defiedplant discipline by meeting the trains.We are of the opinion thatbut for such conduct by the respondent a substantial number of these61 evictions would not have occurred.Finally, in several instances, as hereinafter described, the respond-ent's officials, such as Superintendent Dollens, Supervisor EverettVinson, and Foreman Daniel Jarrett, urged employees to evict aUnited member, or personally evicted a United employee, or afteran eviction revealed to the United employee evicted hostility towardthat organization and friendliness toward the evictors.Our second reason for holding the respondent responsible for theevictions is that the evidence is conclusive that, if the respondent haddesired to fulfill the duty which, as an employer, it owed its employees,to furnish them reasonable protection while they were in its plant, itcould easily and quickly have stopped the evictions by discharges or-threats of discharge and other disciplinary and precautionary meas-ures, without thereby causing rioting, bloodshed, and destruction ofproperty.The respondent admits that, in pursuance of Kroeger'salleged policy of peaceful persuasion, it made no attempt to investi-gate the evictions and to discover and penalize the leaders and par-ticipants.The respondent contends, however, that it took all reason-able steps possible to stop the "throw outs," and that had it resortedto more drastic measures than it did, widespread rioting would haveoccurred in the plant.This contention of the respondent is un-tenable in the light of the evidence set forth below. In every instanceas soon as the respondent's officials abandoned Kroeger's policy ofpeaceful persuasion and threatened the evictors with discharge orother disciplinary penalties, the evictions instantly ceased, and no riot-ing ensued.Only so long as the respondent's ofials made little or no 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffort to prevent or check the "throw outs" and merely voiced re-bukes and threats so mild and vague that the evictors could and.did repeatedly disregard them without fear of punishment did the.evictions occur and continue. In fact, in several of the evictions,,hereinafter described, the respondent's officials, such as Jarrett and.Dollens, obviously could have stopped the evictions because they were-the prime movers of them.In department 30 of plant 1 there were four United members.On January 26, 1937, a mob of employees compelled two of the-United members in the department to tear up their union cards butallowed them to remain at work.The two other United members,.Roy Richardson and Roy Livengood, were evicted.Foreman Her-man Riggs, who watched the "throw outs," did nothing except to^tell the evictors, "you shouldn't do that."Richardson, when he re-turned to work the following morning, had an interview with Super-visor Everett Vinson who, in answer to Richardson's question whetheritwas now safe for him to work in the plant, gave Richardson noassurance of safety but merely told him to return to his job and'"patch up his differences with the employees" with whom he worked.Vinson's advice was patently meaningless unless it was intended to,indicate to Richardson that he ought to resign from the United, forno other method of "patching up his differences" existed.More-over, Vinson admittedly then questioned Richardson about the United"and what had induced Richardson "to join a union in order to getme to do things that I normally should do for" him, although Vinson.deniedRichardson's testimony that he criticized Richardson for-joining the United.Such questioning of Richardson by Vinson atthis time clearly indicated to Richardson Vinson's disappfroval of theUnited, even if Vinson did not openly critize the United.Immediately after the two evictions in department 30, Foreman.Riggs posted on the time clock a notice in long hand stating that ifthere were any more evictions, the evictors would be immediately dis-charged.Riggs also repeated this threat individually to every em-ployee in the department.Although Richardson never resigned'from the United, there were no more evictions in Riggs' department..It is significant not only that this prompt threat of discharge atonce ended the evictions in this department, but also that no riotingor bloodshed was caused by this disciplinary measure.This forthright attitude of Riggs contrasts sharply with that of theother supervisory officials in plant 1. In department 28, ElmerHamilton, an employee, led a group which evicted two women em-ployees, Lamel Stewart and Marguerite Davis.Before leaving theplant, both women asked their assistant foreman, John Sanders, whatthey should do.Sanders, according to his own testimony, replied : GENERAL MOTORS CORPORATION147"You haven't lost your job; you go back to work and make peace withyour other operators . . . that is your problem." Sanders did nottell them how to "make peace," but it was clear to all that the onlyway to "make peace" at that time was by resigning from the United.Moreover, Sanders' indifference to this unusual incident is almost in-credible unless he sympathized with the evictors.He told the help-less women "that is your problem ;" made no attempt to speak to theevictors; and never threatened or disciplined any of them.YetElmer Hamilton, leader of the evictors, testified that he would havedesisted if the management had interfered, but that no one ever triedto stop him.Arthur Beety, the foreman. of the department, heardabout the evictions after they had occurred.He requested his groupleader, Clyde Miller, to name the evictors, and when Miller repliedthat he did not know their names, investigated the incident no furtherand reprimanded no one.His sole orders concerning the evictionswere "to keep down any trouble" as much as possible, "to be neutral,"and to "try to get out our work."Rex Hurst, while he was organizing an evicting group in plant 1,metWilburHulse, assistant superintendent, who cautiously in-When thishesitant inquiry failed to halt Hurst and his group, Hulse did nothingfurther.Supervisor Vinson testified that upon meeting one group of evictorswho ignored his warning that they were "wrong," that he did not"want this to happen," and that they "had better not do it," he wentto find the plant police, but before he could do so, the mob haddeparted.He, too, never reprimanded or disciplined any member ofthis mob.His policy was simply to remain neutral, to keep everyoneon the job, and not to be "dogmatic."Vinson's action in seeking aidfrom the plant police was unique; no other instance of such logicalaction by an official of the respondent appears in the record.In plant 2, two loyal employees, George Fleet and George Graham,ordered BlondellWatkins, a United member, to leave the plant onFebruary 1, 1937, in order to obtain an affidavit renouncing his unionmembership.Foreman Claude Lewis readily gave Watkins permis-sion to leave when Watkins related what the evictors had orderedhim to do and stated that he wished to obtain legal advice on thissubject.Graham, a witness for the Association, testified that whenForeman Lewis warned him "you fellows better be careful, becauseyou are liable to get yourself into trouble," he told Lewis that "hecould come in after it was all over."Lewis' warning is significantlymild and vague.Superintendent Verne Lewark testified that when he subsequentlyordered Lewis to prevent evictions, Lewis replied : "if there is any 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore people throwed out of my department,itwill be over my deadbody."Lewark testified that he believed that Lewis meant by thisforceful remark that he would do all in his Bower to stop the evic-tions without inciting riots.However, although the record does notreveal what preventive steps Lewis took,it is clear that no moreevictions occurred in his department after he 'had made this state-ment to Lewark indicating that he intended thereafter to deal firmlywith the evictors.A group in plant 2,led by Harry Scherer,a "loyal"employee, wasevicting Otis Carmony,aUnited member,when they encounteredForeman Frank Busby and Superintendent Lewark. Lewa.rk askedwhat the trouble was.Carmony replied that because the men re-fused to work with him, he was leaving the plant for a few days"until this blew over."Lewark thenallowed Carmonyto leave theplant, although he admitted at the hearing that he believed that if hehad then asked the evictors to return to work, they probably wouldhave done so without disorder or resistance.Busby never repri-manded Scherer.However, Scherer testified that a few days laterLewark sent for him and told him that thereafter anyone caught par-ticipating in a "throw out" would be immediately discharged and thathe should notify the other employees of this order.Scherer defiedLewark to enforce this threat, but in accordance with Lewark's couz-mand told the other employees in his department of it.Thereafter,therewere no more evictions in Scherer'sdepartment.AlthoughScherer testified that the evictions ceased because the other Unitedmen in his department were not as belligerent as Carmony;,it is againnoteworthy that, as in the case of Riggs' notice and Lewis' forcefulremark, this threat of discharge caused no violence,and that inzme-diately after this threat was made, the evictions ceased.In department, 201A of plant 2, two employees, Ivan Geiger andCarl Defenderfer, forcedWilliam Atwell,aUnited member,to leavethe plant on January 26 or 27.Foreman Verle Linville then warnedDefenderfer"not to let it happen again," and Defenderfer testifiedthat he assumed that Linville meant that in the future any evictorswould be discharged.Although Atwellreturned to work the nextmorning without any affidavit renouncing his union membership,neither he nor anyone else in this department was ever again evicted.Defenderfer testified that the evictions stopped because the planequieted down;inasmuch as the evictions lasted until February 3, thisreason is specious.In any event,once again a threat ofdischargecaused no bloodshed,and once again the evictions ceased immediatelyafter the threat was uttered.In plant 4, Foreman Joseph Jenkins testified that on February 3Assistant Foreman Acil Kuhn informed him that Herbert Rose, anemployee belonging to the United, was very nervous. Jenkins spoke to GENERAL MOTORS CORPORATION149Rose, who requested permission to go home to obtain his union card -in accordance with the orders of some of his fellow employees. Jen-kins allowedRoseto leave the plant, although telling him that he neednot obtain his union card to keep his job.Because Kuhn informedhim that no employee in the department had spoken to Rose, Jenkinsadmittedly,-made no attempt to discover who had ordered Rose ,to, gethis -union card and never investigated the incident or rebuked anyonefor,it.The indifference of Jenkins to Rose's departure reveals Jen-kins' tolerance, if not tacit approval, of the evictions.Foreman Daniel Jarrett in department 405 of plant 4 on February2 called Joseph Swigart, Dalbert Maynard, Harry Phillips, and FardBrown, employees, to his desk. Jarrett testified that he told themthat Slone Hockett, a United member, was returning to work soon,that there were to be no evictions in the department, and that hewished them, as the four employees working nearest to Hockett, toprotect Hockett.Swigart testified that Jarrett told the four men toforce Hockett to leave the plant or tear up his union card, but not to"mention my name or the company's name."Jarrett, according toSwigart's testimony, promised that he and the watchmen would notbe around when Hockett was evicted.On the evening of February3,when. Hockett first returned to work in the plant after the shut-down of January 4, a group of employees, led by William Jordan,approached him.Hockett seized a wrench and defied the group.For 10 minutes, Hockett and the evictors argued back and forth,Hockett refusing to leave his job.Then Jarrett entered the roomfor the firsttime, accompanied by Assistant Superintendent HansonRunyan.Jarrett testified that he called Jordan over to one side andtold him to ".get-the mob out" and leave the employees in this depart-ment alone.Runyan, who testified that he felt that Jarrett hadrebuked Jordan so vigorously thata riotmight be provoked, at-tempted to soften the sharp orders of Jarrett by merely telling Jordanto "slow up on this stuff now because it just doesn't look good." Jor-dan and the entire group at once dispersed without any resistance ordisorder.Jarrett testified that lie believed that Hockett would havebeen assaulted by the group but for the intervention of Runyan andhimself.Despite this belligerent aspect of the evictors, the decisivecommand of Jarrett, even though unaccompanied by any dischargesor threats of disciplinary action, and even though weakened to someextent by Runyan's mild rebuke, instantly checked this prospectiveeviction and incited no rioting.Furthermore, Hockett never againwas threatened by any employees.Neither Runyan nor Jarrett ever investigated the incident, nor,despite their knowledge of the identity of some of the evictors,further rebuked or disciplined any of them.Nor did Jarrett everinquire why the members of his "four man" committee failed to 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotectHockett.This amazing. indifference of Jarrettconcerningthe failure of the "protective committee" to functionconvinces usthat Swigart gave a true account of Jarrett'soriginal. interviewwith the committee and that Jarrett did not.Foreman Archie Neff, in plant 4, on January 26 was informedby Grace Marlett, an employee belonging to the United, that anemployee,Mae Roberts, had ordered her to leave the plant andresign from the United.Neff testified that he assured Marlett thatshe had the right to work in the plant regardless of what labororganization she belonged to.A few minutes later Neff told Robertsthat "it would be for her own good if she would stop that kind ofpractice."Roberts retorted, "that is what you think."Neff, despiteRoberts' defiance and impertinence, did not further rebuke or dis-cipline her, report the incident to his superiors, or take any pre-cautions to safeguard Marlett.The next morning Roberts and DeeMiller, an employee, again ordered Marlett to leave the plant.Marlett requested Glenn Schuyler, the assistant foreman, to give hera pass to enable her to depart. Schuyler sent for Neff, who came,accompanied by Superintendent Clare Swayze.By this time, be-tween 15 and 40 employees had surrounded Marlett.Neff gave Mar-lett a pass and then told Miller and Roberts, "you can't do this."When Miller retorted, "we are doing it, aren't we," Neff allowedMiller and Roberts to escort Marlett out of the plant. Schuylertestified that he was afraid of the mob of employees surroundingMarlett, that he knew the names of several of the evictors but neverreported them to anyone, and that he never further investigated theincident, except to attempt, vainly, to discover, by questioning em-ployees, who were the leaders of the mob.The next day Schuylerreceived orders to keep people working and prevent "throw outs";his orders did not inform him how to accomplish thesedesirableresults.Neff also testified that he feared the mob.However, de-spite his alleged fears, when the evictors insistently demanded Mar-lett's time card, Neff brusquely defied them, and the mob at onceacquiesced.Neither Miller nor Roberts were in any way penalizedor disciplined, even to the extent of a deduction from their wagesfor time spent in evicting Marlett instead of doing their work.YetNeff, Schuyler,and Swayzeadmittedly knew of their participationin and leadership of the evictions.Neff subsequently gave Millerand Roberts a mild and vague rebuke by suggesting to them that he"would rather they didn't do it," that "for their good" they should"quit that kind of practice," and that he "didn't want to have to useany drasticmeasuresto stop this thing." ' Swayze then sent forRoberts and Miller.He told them that the respondent would nottolerate "throw outs."Miller and Roberts defied him to stop them. GENERAL MOTORS CORPORATION151.Swavze testified that he considered discharging these two insolentemployees but at that time he. had been ordered by Badgley andKroeger not to discharge anyone for any reason whatsoever.ArnoldHuston, superintendent of plant 8, testified that he too received asimilar order.Kroeger, however, denied ever issuing, such aninjunction against discharges.We are of the opinion and we findthat Kroeger had issued at this time the order Swayze and Hustontestified they received from him. It is clear that Swayze consideredinflicting discharges and discipline upon the defiant evictors, butdid not do so, partly because of this order from his superiors.Meanwhile, the evictions continued in this department, with Rob-erts and Miller still taking an active part in them.Neff timidlychided Roberts and Miller a second time, but each again defied him.Neff testified that because he feared violence if he discharged orthreatened to discharge them, he pleaded with them to stop the"throw outs" instead of reprimanding them, and ordered Schuylerand the group leaders to talk to each employee in an effort to quiethis feelings.Swayze also testified that he felt that discharges orthreats of discharges might have incited rioting.The evidence. convinces us that Schuyler, Neff, and Swayze werenot as helpless or,as fearful of violence if discipline was imposed, asthey asserted.Swayze; admittedly, might have discharged. Millerand Roberts but for Kroeger's order forbidding such action ; withhis hands tied by this, order, Swayze could do nothing excepe._uttervague warnings whose ineffectiveness, as he must have.realized, wasproven. by the continuance of, the evictions.Neff, himself, whenMarlett's time 'card .ws'dennded defied the, evictors when they weremost belligerent.'No attempt. was ever made to have plant policeThe, respondent'sofficials never deviated from the admittedly ineffective policy, of per-suasion.The evidence convinces us that forthright threats of. dis-charge and discipline would have immediately stopped the "throwouts," without precipitating any violence, in this department'in thesame manner as such action did in the other departments.;The testimony of John Lutton, an employee in plant 5,is uncon-tradicted by that of any other witness.On January 27 and againon January 28 Lutton, together with two other ,employees who wereUnited members, was compelled to appear before a "kangaroo court,"consisting of Fred Mote, Guy Martz, Carl Sparks, and other , em-ployees, which met in the plant during working hours.This "court"told Lutton that he must resign from " the United if he wished tokeep his job with the respondent.This "court" did not, however,force Lutton to leave the plant when he refused to obey its com-mands..On, January 29 Superintendent B. A. Dollens sent for190935-40=vol. 14-11 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDLutton and informed him that an anonymous note, saying Luttoncould not work in the plant, had been placed on his, Dollens', desk.Dollens demanded that Lutton resign from the United in order toavoid any trouble in the plant.Lutton refused to do so.Dollensthen ordered Lutton to leave the plant, and not until 2 days laterwas Lutton allowed to return to work.Lutton was not paid for thetime he lost from work because of this compulsory 2-day lay-off..Dollens'made no effort to ascertain who wrote the note, to investi-gate- the incident, or to protect Lutton.He expressed disapprovalof Lutton's conduct, but not of that of - the evicting employees.Dollens applied no pressure, penalties, or threats on the evictingemployees to keep order in the plant. Instead, on the plea ofavoiding trouble, he forced a United member to obey the dictates ofthe evictors.There is no evidence that Dollens acted as he did be-cause ofany fear of violence or rioting.No mob ever threatenedDollensor Lutton.The "kangaroo court" had permitted Lutton toremainatwork when he defiedits orders:Dollens, not the, em,ployees, evicted Luttonfor hisUnited activity.In plant 6 occurred the most violent evictions.OtisMcDonald, anemployee in department607 who belonged to the United,on February3, 1937,watched a crowd of between 50 and 150 employees force sev-eral United employees to leave the plant:When he sawone of themob point to him,' McDonald at once walked rapidlyover to hisforeman, Fred Kragle.Kragle testifiedthatMcDonald rushed up tohim and,seizing his arm, begged for protection,but that before hecould speak,McDonaldhad dashedaway,followed bythe group ofemployees.Kragle made no attemptto check themob because, accord-ing to his testimony,he felt that such an attempt would have beenfutile.Nor did he follow McDonald or the pursuing mob, in anymanner investigatethe incident,or make an effort to discover theidentity of theevictors.Despite the dramatic nature of the incident,Kragle calmly proceeded to supervisethe work of his department and,because he later learnedthatMcDonaldhad seen Superintendent.David Burns,did not even botherto report or discuss the affair withBurns.The supreme indifferenceshown byKragleto thisinvasionof his departmentby a mob- of 50or more employees is inexplicableunless he approved and sympathizedwith the conductof the evictors.Evert if he deemed himselfhelpless, he*couldeither have sent for theplant police or, at least have followed the mob and ascertained itsobjectivesand theidentityof its members. Instead, he did nothing.For Kraglethe incidentwas ,finishedwhenMcDonald disappearedfrom his sight pursued by 50 men.McDonaldrushed into the office of Burns, who was seated alone athis desk.McDonald's pursuers crowded abouthim, part ofthem over- GENERAL MOTORS CORPORATION153'flowiing into the outer hall.Burns testified that McDonald and themob' all talked at once for about 2 minutes, when McDonald mutteredsomething about "sit down"; 9 and that, hearing these ominous words,the mob grabbed McDonald, as he seized Burns' arm, and carried himbodily out of the office.Burns never summoned the plant police,never investigated the "throw out," never endeavored to discover theidentity of the mob members, and never punished or rebuked any ofthe evictors.Burns did report the matter to Badgely and, the nextday, ordered the foremen merely to. "keep down" trouble, to keepcrowds-from forming, and to keep the nien at work.-Shortly afterMcDonald's' eviction,Alva 'Ice, also ..all employeein plant 6 and a United member, ivas ordered to -leave the plant byFred Mote, the spokesman for a group of employees. Ice went tosee his foreman, Alva- Williams. 'Williams had previously beenwarned by' Assistant Foreman Fred Yelton that'Ice was- leaving theplant'at'-the request' of several employees.-Williams testified thatIce was-alone, the evictors having dispersed. 'Ice asked Williamsfor permission to "check~oiit""'of'the plant.Williams testified thatIce' did not ask for, protection, and that inasmuch' as there was nomob of -employees about, he saw ' no need to safeguard Ice.However,Williams, feeling that it would be "the proper thing" if Ice remainedsion to leave the plant.When Ice 'announced that before leavinghe wished `to see BurnsWilliams escorted him to, but did not enter,Burris"dffice.Although1kriowing Ice' had been commanded to' leavehis work by other employees, Williams did not question Ice 'aboutthe ' incident' and- made no' attempt to ; safeguard` Ice.Williams nevertook 'any teps 'to investigate'the incident' or`preve'nt-- its-'repetition`either' before' or 'after,'Ice° left`the 'plant, iior did he ,ask='Yelton'forthe names of the employees who had ordered Ice to leave.Williamscalmly 'accepted this' incident as^if it were an everyday occurrencein the' department and placidly escorted Ice out' of; the' plait,.;,! Weare convinced that Williams desired "Ice's"throw out" as 'much assome 'of the employees did, and for the ' same reason-namely, Ice'sUnited membership.Ice 'in his interview with Burns'-notified the superintendent' thathe 'was leaving the plant.' Burns replied that "it 'would not be'th6thing to do" ; that Ice 'could safely return to work; 'and that no one'wou'ld' injure'lint'However, Blirxis'stated'to'Ice'that "otherwise itwas up to him to do as he saw fit." Burns made no effort then orthereafter to consult Williams or to investigate' the incident:BurnsMcDonald'testifled thathe asked Burns for permission-to "sit down" In a 'chair inBurns" office.Theevictors,,apparently hearing only the phrase"sit.down," concluded thatMcDonald was referring to a sit-down strike.' 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he vigorously urged Ice not to leave the plant becausehe feared no trouble and believed Ice would be quite safe in theplant.But only a few hours before Burns had had his encounterwithMcDonald and the latter's evictors.Burns testified that bythe time he encountered Ice, he believed that the tension had dieddown.We can find nothing in the record to support this assertedbelief of Burns; Ice was evicted by the same group, apparently, asthrew out McDonald; the same group evicted other employees inplant 6 after McDonald had left and after Ice had left.The evi-dence indicates that the situation should have seemed more, ratherthan less, alarming when Ice saw Burns.Burns' reassuring attitudeto Ice, despite his dramatic meeting with McDonald only a fewhours previously, throws much doubt upon Burns' assertion that hewas afraid that discharges, or threats of discharge would lead toviolence, for if the "tension" in the plant had so disappeared withina few hours after the "throw out" of McDonald-the most violentof the 91 evictions-we do not believe that the "tension" was ever sohigh that prompt disciplinary action would have incited riots orfailed to stop the evictions. In fact, Floyd Barnes, an employeewho had led the mob which evicted McDonald, testified that heevicted no one after McDonald because his foreman, Ross Fadley,asked him if he had been an evictor, and upon his admitting thisfact,warned him, "there is not going to be any more of that";Barnes defied him, and Fadley retorted : "maybe you fellows will belooking for another job . . . that is the order and you had bettertake my advice."Dora Fisher, an employee in department 604 and a United member,was evicted from the plant on January 26.Paul Land, her foreman,spoke to her that evening at her home and asked her to return towork the following morning.Fearing for her safety, however, shedid not report for work the next day.Land again called at her homein the evening and assured her that "that is all changed now" andthat "we have got that mob quieted down," because two of the lead-ers of the evictors, Arthur Barnhizer and Morris Thornburg, hadbeen called down to a foremen's meeting and "quieted down." Landtestified that he never investigated the "throw out" of Fisher orrebuked anyone for it; that when he reported the incident to Burns,the latter ordered him to summon the plant police and to obtain thenames of the evictors, if any more evictions occurred.No riotingensued after Barnhizer and Thornburg had been. reprimanded, norafter Burns had issued these orders to Land. Land testified thatthereafter there were no more evictions in his department.Walter. Clem, a foreman in plant 6, testified that on February 2 agroup of 30 employees, led by Robert Day and Oscar Samuels, asked GENERAL MOTORS CORPORATION155him for permission to escort home Henry Bailey, a United member, inorder to obtain Bailey's union card.Clem replied that neither he northe respondent cared about Bailey's union card, and "that the bestthing for them all to do was to go back to work." The group dis-persed, the employees returning to work.Bailey then requestedClem to allow him to leave the plant to obtain his union card.Clem,although telling Bailey that it was not necessary for him to get theunion card, gave him permission to go home for it. Clem then per-sonally reprimanded Day, Samuels, and Tom Shea, another of theevictors.In addition, Samuels testified that Clem called the em-ployees together and curtly told them to "cut this out" or they were"going to get in trouble"; and that thereupon the tension rapidlydied down, although Bailey never gave them his union card.PhilipZeabart also testified that Shea told him that because Clem had givenorders "to stop it for awhile," Bailey was not to be evicted again.In fact, there were no more evictions in this department.Thus Clem,by prompt and vigorous reprimands, at once terminated the "throwouts" in his department and did not thereby provoke any rioting.persing a mob of 30 men.The respondent owned the Delco-Remy plant, and exercised ex-clusive control over it and exclusive authority over its employeesand the conditions under which they worked, even having its ownpolice force.It had the correlative and affirmative duty reasonablyto protect its employees in its plant and to maintain safe workingconditions for them.10Yet the lack of effort by the respondent tocope with the situation confronting it as the result of the "throwouts" is extraordinary.Kroeger, for example, although he claimedto have embarked upon a policy of peaceful persuasion, made noattempt personally, by an oral or written statement comparable tothose of Sloan, either to condemn the evictions or to appeal to theemployees to stop them. The respondent's only excuse for its failureto investigate each eviction, to ascertain the identity of those respon-sible, and immediately to discipline them, is its fear that such decisiveaction would have provoked retaliatory rioting by the employees,thereby making it impossible for any order at all to be maintainedin the plant.But we have pointed out hereinbefore that, even ifsuch fears were justifiable under the circumstances, since the conductand the anti-United feeling of the evicting employees had been in-cited and fostered to a large degree by acts' and omissions of therespondent, the respondent cannot excuse its admitted failure to safe-guard its employees because of any helplessness before a "loyal-30Matterof General Shoe CorporationandGeorgia Federation of Labor, 5N. L. R.B. 1005. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee" revolt whose alleged overwhelming power resulted fromthe respondent's own policies. In addition, the evidence indisput-ably demonstrates that the respondent's fears were baseless, inas-much as on every occasion where an official of the respondentdeviated from Kroeger's policy of persuasion and threatened employ-ees with discharge or other disciplinary action for participating inthe "throw outs," the evictions at once ceased.Only where the re-spondent's officials made no attempt to check or rebuke the evictors,or gave voice to warnings of so vague and timid a nature that theevictors at once defied them, confident of incurring no further andmore drastic rebukes, did the evictions occur and continue.Theattitude of those responsible for the evictions is tersely set forth inthe remarks of Carpenter, a witness for the Association, leader ofthe "back-to-work" movements and the January 25 riots.Carpen-ter,who served as a special-duty guard, testified that the evictionsultimately stopped because "to tell the truth of the whole thing, Ithink the most of them got cold feet; the management was giving ushell about a lot of this, and they was afraid that they was going tolose their jobs."More of such "hell" given much sooner would un-questionably have quelled the employees so effectively as to havechecked the evictions in their initial stages.We conclude that therespondent was responsible for the activity in its Delco-Remy plantbetween January 26 and February 3, 1937, set forth above, whichflagrantly interfered with the rights of self-organization, guaran-teed employees under the Act.The record discloses that the testimony given by the Board's wit-nesses, the Association's witnesses, and the respondent's witnesses con-cerning the events previously set forth in this section, particularlythe "throw outs," the making of blackjacks, and the meeting of thetrains, is often sharply conflicting.In every such instance, exceptwhere we have indicated otherwise, we have based our recital of eventsupon the testimony of either the respondent's or the Association'switnesses in an, endeavor to give the respondent and the Associationthe benefit of every possible doubt and conflict revealed by theevidence..We find that the respondent by permitting and encouraging be-tween January 26 and February 3, 1937, certain of its employees onat least 91 occasions to evict from its Delco-Remy plant employeeswho were members of the United, by permitting and encouraging themanufacture and carrying of blackjacks and other weapons in theDelco-Remy plant during working hours for the purpose of injuringand intimidating employees who were members of the United, and byother acts and conduct, set forth above, interfered with, coerced, and GENERAL MOTORS CORPORATION157restrained its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining andother mutual aid and protection as guaranteed in Section 7 of the Act.D. The reorganization of the AssociationDuring the shut-down of the Delco-Remy plant from December 31,1936, until January 18, 1937, the Association's councils held no meet-ings.In view of the fact that all of their records were kept in theplant and that none of their meetings had ever been held outside theplant, the inactivity of the Association's councils while the plant wasclosed is not surprising.On January 19, 1937, the day after the plant reopened, a meetingof some of the officers of the Association who were not United mem-bers was held in the plant during working hours.A petition con-cerning certain employee grievances, prepared before the shut-down,was presented to the respondent.On February 12 a similar meetingof the Association's officers was held and the respondent presented itsanswer to the petition given it on January 19.There was considerable discussion among the officers present at themeeting of January 19 about reorganizing the Association.Thegeneral feeling was that the Association was rapidly disintegratingbecause of the intensive organizing campaign of the United among theDelco-Remy employees, because of the fact that so many employeeswho were officers or members of the Association also were Unitedmembers, and because of the growing hostility between the Associationofficers and members who belonged to the United and those who wereopposed to the United.Most of those present at this meeting feltthat if the Association was to remain active as a labor organization,it,must be so reorganized that membership in it and the United wouldbe mutually exclusive, that the extent of its membership could beexactly ascertained and shown, and that its meetings could be held.and its records kept outside the plant in order to conform to thenotice given it in December by the respondent. to that effect.-AsBarber, secretary-treasurer of the general council, stated, "we had toreorganize, we did not know whether we had 200 members or 2,000 or4,000 or what we had.". Shelton, also, testified :Q.What was the chief purpose in reorganizing, what had beenthe trouble with the old organization?A.Well, hadn't been nothing the trouble with it, just out ofa place to meet right then.11 See Section III, A,2,supra. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Well, what about under the Wagner Act, were you able toprove your numbers in membership?A. No, not numbers or membership.During the following month Shelton discussed various aspects ofthe reorganization of the Association with Morsches, Carpenter, andWright.On the evening of February 15 a meeting was held, outsidethe plant, at which Shelton, Barber, Dick Shaw, Wright, Carpenter,Bronnenburg, and Sparks were present.The minutes of this meetingstate that Shelton had called the group together "to decide as towhether or not to reorganize the Asse. or disband it"; that "it wasagreed that the U. A. W. A. had a very small percentage of theemployees of the Delco-Rerny in their organization, and the DelcoRemy Employees Assc. should be reorganized with definite member-ship lists and with established dues sufficient to conduct the businessof the organization"; that "it was also agreed that the organizationshould be reorganized and continue under the present charter heldby the Delco Remy Employees Assc. Inc."; and, finally, that Barberand Shelton should hire an attorney "to assist the group in reorgan-izing so that the reorganization would be empowered to operate along-legal lines as defined by the Wagner Act."At a subsequent meeting on February 22 the members of variouscommittees were chosen.On March 3, 243 employees attended ameeting and adopted new bylaws and definite regulations for dues-paying members at the rate of a dollar a year for each member.Membership cards and applications, which had previously beenprinted, were distributed, and a temporary chairman, secretary-treas-urer, and election chairman were chosen.During March and April,.elections were held for the other offices, and an intensive campaign toobtainmembers was carried on.According to the testimony ofShelton, by the end of March, 4,286 employees had signed the newmembership cards, and by June 26, 7,206 had done so: Meanwhile,.the Association had rented rooms outside the respondent's propertywhere all its meetings and elections were held and all its records;were kept.The respondent and the Association assert that by this reorganiza-tion the Association became entirely independent of the respondentand that thereafter the respondent ceased to dominate, support, orinterferewith the administration of the Association.We cannotagree with this assertion.Such change's did not, and in view of theAssociation's previous history could not, transform it into the freely-chosen representative of employees which the Act contemplates.As we have hereinbefore pointed out '12 the respondent had com-pletely dominated the formation and thereafter the administration of"See Section III, A,supra. GENERAL MOTORS CORPORATION159the Association between 1933 and January 1937.Consequently, toeradicate the resulting tenacious beliefs of the employees that theAssociation was the respondent's creature involved the eliminationof the continuing effects of these years of constant domination ofan employees' organization and of interference with the employees'rights to self-organization, and therefore required scarcely less thanthe total dissolution of the Association itself.The Association, how-ever, was never dissolved, but, on the contrary, the "new" Associationmaintained identity and continuity with the "old" Association byusing its name, its corporate charter, and the majority of its offi-cers.In every case the officers of the old Association, unless theyhad joined the United, were appointed or elected to exactly similarpositions in, the reorganized Association.Thus Shelton, Barber,Wombold, four of the six members of the general council, and 62of the 116 members of the plant councils kept their posts in theAssociationdespite the reorganization.The reorganized Asso-ciation, by retaining the name, charter, and officers of its predecessor-all of which were to the employees indicia of the continuance of therespondent's previous approval, domination, and support of the Asso-ciation-undoubtedly appeared to the majority of the employees stillto represent the will of the respondent.Moreover, the events de-scribed previously in Section III, C, created ,fresh, strong, and im-pressive bonds directly linking the reorganized Association to therespondent.During the period covered by these events the respond-ent, beginning with Sloan's statement on January 5 and continuinguntil the last of the "throw outs" on February 3, continually attackedthe United and thus 'carefully prepared the soil-the minds of itsemployees-and planted therein the seeds of hostility toward theUnited.The respondent then saw these. seeds, as was to be expected,bear fruit in the reorganization of the Association, one of the chiefpurposes of which was to rid the Association of its United membersand sympathizers, and, by crystallizing in it all anti-United sentiment,to forge it into a weapon sufficiently powerful to destroy the United.Thus the reorganized Association was but the logical and ultimateconsequence of the respondent's anti-United activity during Januaryand February 1937. In fact, almost without exception, the leadersin the reorganization of the Association and the officers of it after ithad been reorganized were employees who had taken important rolesin this anti-United activity.Furthermore, in view of the praise be-stowed by Sloan in his January 27 statement on these leaders fortheir "back-to-work" movements, thereby encouraging the continu-ance of the evictions, and in view of the unique privileges and othersupport-such as the disregarding of plant discipline with impunity-given them by the respondent in their subsequent assaults on the 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited, the employees of the respondent must have felt that anotheranti-United movement initiated by these same leaders-namely thereorganization of the Association-would also obtain praise, support,and special favors from the respondent.The respondent and the Association stress the fact that after the"throw outs" ended, the respondent observed the strictest neutralityin the rival organizing campaigns in the Delco-Remy plant of theUnited and the reorganized Association.By this time the respondenthad no need further affirmatively to favor, support, or dominate theAssociation.The events of January and February showing therespondent's hostility toward the United and approval and supportof the anti-United Association were too dramatic and vivid for theemployees soon to forget their significance or to be impressed withthe fact that the respondent, merely because it currently was neutral,had fundamentally changed its ideas concerning their labororganizations.We find that since January 1, 1937, the respondent has dominated,interfered with, and contributed support to the administration of theDelco-Remy Employees' Association, Inc., and thereby interferedwith, coerced, and restrained its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guaran-teed in Section 7 of the Act.E. The agreements between the International Union and therespondentOn February 11, 1937, an agreement was executed between theInternational Union and the respondent, providing that the Interna-tional Union would terminate its strikes at the respondent's plants,.that the respondent would resume manufacturing operations at itsplants with no discrimination against any employees belonging tothe International Union, that the respondent recognized the Interna-tionalUnion as the collective bargaining agent for employees whowere members of the International Union, and that the InternationalUnion and the respondent agreed to commence negotiations to settlecompletely and finally all matters in dispute between them.OnMarch 14, 1937, the respondent and the International Union signeda document which was declared to be "supplemental to and. a partof" the February 11 agreement.This document'set forth a procedurefor dealing with the grievances of employees who were members oflocals of the International Union in those plants of the respondent GENERAL MOTORS 'CORPORATION161in which the plant management recognized a shop committee of alocal of the International Union.On March 15,1937,Kroeger recog-nized a United shop committee for the Delco-Remy plant.On April12, 1937,the respondent and the International Union entered intoan agreement interpreting certain aspects of the grievance procedureestablished by the March 14 agreement.On May 27 and 28, 1937,Kroeger, in accordance with the grievance procedure set forth in theagreements of March 14"and April 12, conferred with Ed Hall, vicepresident of the International Unhion,' andwithDitzel and Bartee,representatives of the International Union,in regard to the evic-tions at the Delco-Remy plant.On June 4', 1937,the InternationalUnion by Homer Martin, its president,and Hall,executed and deliv-ered to the respondent a document which stated in part:'Meetings have been held for the purpose of arriving at amutually satisfactory solution of all cases of alleged discrimina-tion that have been submitted to General Motors Corporation orany of its Divisions or cases submitted to the National LaborRelations Board at any point in the United States by the Unionor any of its members and,the final settlement of all such casesoccurring prior to this date..In consideration of the mutual understandings arrived at re-garding all former employees who are or were members ofthe . . . [International Union] .. .having been satisfactorilyadjusted to the complete satisfaction of the...[InternationalUnion]it is agreed that any and all cases pending before theNational Labor Relations Board shall be withdrawn;also thatno further claims of alleged discrimination of any kind will bepresented to the said National Labor Relations Board . . . foralleged discrimination against the union.or any of its membersoccurring prior to this date by the Union or any of its members.On June 17, 1937, the Association filed with the Regional Directorfor the Eleventh Region a petition requesting an investigation andcertification of representatives for employees at the Delco-Remyplant, pursuant to Section 9 (c) of the Act.On July 24, 1937, theUnited filed the charges,and on February 5, 1938,the amendedcharges, on which the complaint in the instant proceeding is based.The respondent argues that the Board is without power to acceptthe charges and amended charges filed by the United in the presentproceeding because the International Union, through its duly au-thorized officers, had by the terms of the above-described agree-ments with the respondent stipulated not to present to the Boardthese charges and amended charges.However, the final agreementof June 4,1937,refers only to the settlement of cases of "alleged 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscrimination"against the International Union and its members,and clearly does not include the 8(2) charges in the present case.Moreover,a sufficient and complete answer to the respondent's argu-ment that the Board is without power to accept the charges is foundin Section 10 (a) of the Act, which provides that the Board's powerto prevent any person from engaging in unfair labor practices affect-ing commerce"is exclusive,and shall not be affected by any othermeans of adjustment or prevention that has been or may be estab-lished by agreement,code, law, or otherwise."Irrespective of thepreviously described agreements between the International Unionand the respondent,the Act gives the Board the power to accept thecharges and amended charges filed by the United in the instantproceeding.13The respondent further contends that the Board is without powerto prosecute the present proceeding because the amended chargesfiled by the United are a nullity, inasmuch as the United as a resultof the agreements between the International Union and the re-spondent set forth above, lacked the authority under its charter andthe constitution and bylaws of the International Union to file theamended charges with the Board.The Act, however,contains norequirements concerning the right to file charges with the Board.Section 10 (c) states that"whenever it is charged"that any personis engaged in unfair labor practices affecting commerce, the Boardmay issue a complaint.Section 1 of Article II of National LaborRelations Board Rules and Regulations-Series 1, as amended, statesthat a charge"may be made by any person or labor organization."That the United is a labor organization is admitted by the respondent,and under the Act and the Board'sRules and Regulationsthe Unitedundoubtedly had the power to file the amended charges in the presentproceeding,irrespective of any provisions in its charter or the con-stitution and bylaws of° the International Union.14Nor was theUnited estopped to file the amended charges because of the previously13 Cf.Matterof R.C. A. Manufacturing CompanyandUnited Electrical f Radio Workersof America,2 N. L. R. B. 159. 178-79;Matter of Northrop CorporationandUnited Auto-mobile Workers,Local No.229, 3 N.L. R. B. 228;Matterof IngramManufacturing CompanyandTea,tileWorkers Organizing Committee,5N.L.R.B. 908;Matter of The Kelly-Springfield Tire CompanyandUnited Rubber Workers of America, Local No. 26 and JamesM. Reed and Minnie Rank,6 N. L. R.B. 325;Matter of Consumers'Power Company, acorporationandLocal No. 740, United Electrical,Radio itMachineWorkers of America,9 N. L. R. B. 701;Matter of McKaig-Hatch, Inc.andAmalgamated Association of Iron,Steel. and Tin Workers of North America, LocalNo.1139,10 N. L. R. B. 33.14 Cf.Matter of Frederick R. BarrettandInternational Longshoremen'sAssociation,LocalNo. 978, 3 N. L. R. B. 513;Matter of Pennsylvania Greyhound Lines, Inc., Greyhound Man-agement Company, CorporationsandLocal Division No. 1063 of the AmalgamatedAssocia-tion of Street, Electric Railway and Motor Coach Employees of America, 1N. L. R. B. 1;Matter of Interlake.Iron CorporationandToledo Council,Committee for Industrial Organ-ization,2 N. L. R.B. 1036;Matter of The Sorg Paper CompanyandCommittee for IndustrialOrganization,8 N.L.R.B. 657. GENERAL MOTORS CORPORATION163set forth agreements between the International Union and the respondent.Since, as stated above, Section 10 (a) of the Act makesexclusive the Board's power to prevent persons from engaging inunfair labor practices affecting commerce, to hold that an agreementbinding a person or labor organization not to file charges of unfairlabor practices with the Board, to which the Board is not a party,could be binding upon the Board or in any manner affect the validityof charges filed with the Board would be contrary to the policy ofthe Act.-Although these agreements between the respondent and the Inter-national Union cannot affect the power of -the United to file, and ofthe Board to accept, the charges in, the present proceeding, suchagreements might, under the proper circumstances, lead the Boardeither to refuse to issue a complaint based on such charges or to dis-miss a complaint after a hearing had been held.Recognizing thisfact, the respondent argues that the Board, in its discretion, shoulddismiss the instant complaint because the previously described agree-ments between the respondent and the International Union resultedfrom collective bargaining between the parties, and therefore, byaccepting charges filed by the United in breach of these agreements,the Board is obstructing instead of fostering the process of collectivebargaining which the Act is designed to protect.The Board is fullyaware of the importance and desirability of the enforcement of agree-ments which are the result of collective bargaining between employersand labor organizations.But in the first place, the final agreementof June 4, 1937, as we have previously pointed out, does not relateto the 8 (2) charges in the present case.Moreover; in the instantcase, the Board is of the opinion that the enforcement of these agree-ments, to which it is not a party, even if their terms include thesettlement of all the charges against the respondent, would defeatthe policy and purposes of the Act. Consequently, the Board believesthat it should not, in its discretion, withhold action on the re-spondent's unfair labor practices because of the agreements.Underthe Act it is the duty of the Board, when it finds that unfair laborpractices have been committed, to prevent the continuance or recur-rence of such practices and to remove their effects so far as possible.Under the particular facts of this case, the Board feels that theseprivate agreements are not sufficient alone to achieve that result.Theagreements cannot and do not sufficiently remove the effects and pre-vent the recurrence of the respondent's particular types of unfair15 Cf.Matter of R. C. A. Manufacturing Company, Inc.andUnited Electrical h RadioWorkers of America,2 N. L. R. B. 159, 178-79;Matter of Northrop CorporationandUnitedAutomobile Workers, Local229, ^o N. L. R. B. 228;Matter of Ingram Manwfaciurinag Com-panyandTextileWorkers Organizing Committee,5 N. L. R. B. 908. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices, such as the evictions.And, as the Supreme Court hasstated,"' "the continued existence of a company union established byunfair labor practices or of a union dominated by the employer is aconsequence of violation of the Act whose continuance thwarts thepurposes of the Act . . ." The facts of this case, therefore, requireus to exercise our discretion and issue an order to insure that thecontinuance of the. company-dominated Association ceases, and thatsuch serious unfair labor practices as the evictions do not 'recur.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom. In orderto effectuate the purposes and policies of the Act and as a means of.removing and avoiding the consequences of the respondent's unfairlabor practices, it is essential that in aid of our cease and desist orderthe respondent be directed to take certain affirmative action, moreparticularly described below. .We have found that the respondent failed to maintain safe workingconditions in its Delco-Remy. plant for its employees who were meln-bers of the United.We will, therefore, order the respondent to affordall its employees reasonable protection in its Delco-Remy plant, at alltimes from physical assaults or threats of physical violence directed atdiscouraging membership in, or activities on behalf of, InternationalUnion United Automobile Workers of America, Local No. 146, or anyother labor. organization; to instruct all its employees in this plantthat physical assaults or threats of physical violence directed at dis-couraging membership in, or activities on behalf of, InternationalUnion United Automobile Workers of America, Local No. 146, or anyother labor organization, will not be permitted in the plant at anytime, and that employees, without express authorization from therespondent, may not make or carry blackjacks or other dangerousweapons of any nature in the plant at any time; and to take effectiveaction to enforce these rules.16ConsolidatedEdison Company of New York, Inc., and its AfJlliated Companies v. iVationalLabor Relations Board,59 Sup.Ct. 206(1938). GENERAL MOTORS CORPORATION165We have found that the respondent has dominated and interferedwith the administration of the Association and has contributed sup-port to it.Simply to order the respondentto ceasedominating, sup-porting, and interfering with the Association would not set free theemployee's impulseto seek the organization whichwould most effec-tively represent him.We cannot thus completely eliminate the forcewhich the respondent's powerexertsupon the employee in regard tothe Association.The Association will, if permittedto continue as arepresentative, provide the respondent with a device by which itspower is unobtrusively effective, without furtheraction on its part.Even though he would not have freely chosen the Association as aninitialproposition, the employee, once having chosen, may by force oftimorous habit, be held firmly to his choice.The employee must bereleasedfrom these unlawful compulsions.- In order to effectuatethe policies of the Act and establish the conditions necessary for theexerciseof an unfettered choice of representatives by the employees byfreeing them from such domination and interference and the effectsthereof, which 'constitute a continuing obstacle to their exercise of therights guaranteed them by the Act, we will order the respondent towithdraw all recognition from the Association as a representative ofthe respondent's employees at its Delco-Remy plant for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of work, andto disestablish it as such representative 18We will also order therespondent to post notices in its Delco-Remy plantstatingthat its-employees are free to become orremainmembers of the United, andthat the respondent will not discriminate against any employeebecauseof such membership..Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalUnion United Automobile Workers of America,Local No. 146, and Delco-Remy Employees' Association, Inc., LocalNo. 1, National Independent Unions of America, Inc., formerly known17Matter_ofWheelingSteel CorporationandThe Amalgamated Association of Iran, Steel,.and TinWorkersof North America. N. R. A. LodgeNo.155,Goodwill Lodge No. 157, Rod &Wire Lodge No. 158, Golden Rule Lodge No. 161, Service Lodge No.165, 1 N. L. R. B. 699, 710;Matter of Pacific Greyhound Lines, Inc.andBrotherhood of Locomotive Firemen and Engine-men,2 N. L. R. B. 431, order enforced,NationalLaborRelations Board v. PacificGreyhoundLines, Inc..303 U. S. 272 .(1938).IB SeeConsolidated Edison Company of New York, Inc.. and its Afllliated Companies v.National Labor Relations Board,59 Sup. Ct. 206 (1938), where the Court stated: "Thecontinued existence of a company union established by unfair labor practicesor of a uniondominated by the employer is a consequence' of violation of the Actwhose continuancethwarts the purposes of the Act and renders ineffective any order restraining the unfairlabor practices." 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDas Delco-Remy Employees' Association, are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of Delco-Remy Employees' Association, Inc., Local No. 1, National IndependentUnions of America, Inc., formerly known as Delco-Remy Employees'Association, and by contributing support thereto, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in-the' exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4;The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the, above findings of fact and conclusions of law,,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,General,,;Motors Corporation, and its officers, agents, successors, and_"signs;. shall,:1.ase,anc desist from:;, (a)jjp, any.manner dominating or interfering with the administra-;tion;,o1-Delco-Remy Employees' Association, Inc., Local No; 1, Na-tional Independent Unions of America, Inc., or with the formation and.administration of any other labor organization of its employees at itsDelco-Remy plant or contributing financial or other support to DelcoRemy Employees' Association, Inc., Local No. 1, National Independ-ent Unions of America, Inc., or any other labor organization of itsemployees at its Delco-Remy plant;(b)Recognizing Delco-Remy Employees' Association, Inc., LocalNo. 1, National Independent Unions of America, Inc., as the represent-ative of any of its employees at its Delco-Remy plant for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work;(c)Maintaining surveillance of or employing any other means of es-pionage for the purpose of ascertaining and investigating the activi-ties of International Union United Automobile Workers of America,Local No. 146, and the activities of its employees at its Delco-Remyplant in connection with such organization or any other labororganization ;(d) In any other manner interfering with, restraining, or coercingits employees at its Delco-Remy plant in the exercise of their, rights to GENERAL MOTORS CORPORATION167self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities, for the purpose of collective bargain--ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds will:effectuate the policies of the Act :(a)Withdraw all recognition from Delco-Remy Employees' Asso=-ciation, Inc., Local No. 1, National Independent Unions of America,,Inc., as the representative of any of its employees at its Delco-Remyplant for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work, and completely disestablish Delco-Remy Em-ployees' Association, Inc., Local No. 1, National Independent Unions:of America. Inc., as such representative;(b)Afford all its employees reasonable protection in its Delco-Remy plant at all times from physical assaults or threats "of physicalviolence directed at discouraging membership in, or activities on.behalf of, International Union United Automobile Workers of America, Local No. 146, or any other labor organization;(c) Instruct all its employees in its Delco-Remy plant that physical`assaults or threats of physical violence directed at discouraging mem-bership in, or activities on behalf of, International Union United`Automobile Workers of America, Local No. 146, or any other labor-organization, will not be permitted in the plant at any time, and thatemployees, without express authorization from the respondent, maynot make or carry blackjacks or other dangerous weapons of any-nature in the plant at any time; and take effective action to enforce-these rules;(d)Post immediately notices to its employees in conspicuous places:throughout the Delco-Remy plant stating: (1) that the respondentwill cease and desist as provided in paragraphs 1 (a), (b), (c), and(d) of this Order; (2) that the respondent has taken the affirmativeaction set forth in paragraph 2 (a) of this Order and will take theaffirmative action set forth in paragraph 2. (b) of this Order; and(3) that the respondent's employees at its Delco-Remy plant are free-to become or remain members of International Union United Auto-mobile Workers of America, Local No. 146, and that the respondent.,will not discriminate against any employee because of membership in_that organization;(e)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;190935-40-vol. 14--1s :168DECISIONSOF NATIONAL LABORRELATIONS BOARD(f)Notify the Regional Director for the Eleventh Region in writ-ing within ten (10) days from the date of this Order what steps the:respondent has taken to comply herewith.AND IT Is FURTHER oRDERED that the complaint, in so far as it alleges,that the respondent encouraged and assisted the Citizens League forilndustrial Security of Anderson, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.